Exhibit 10.1


JPMorgan

CREDIT AGREEMENT

dated as of

December 7, 2007

among

FOREST LABORATORIES, INC.,
as the Company,

FOREST LABORATORIES HOLDINGS LIMITED
and
FOREST LABORATORIES IRELAND LIMITED,
as Irish Borrowers,

FOREST FINANCE B.V.,
as a Dutch Borrower,

FOREST LABORATORIES UK LIMITED,
as a UK Borrower,

The Other Foreign Subsidiary Borrowers Party Hereto


The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

and

BANK OF AMERICA, N.A., CREDIT SUISSE, FIFTH THIRD BANK and
THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND
as Co-Syndication Agents


__________________________________

J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger

TABLE OF CONTENTS

 

ARTICLE I Definitions

 

Defined Terms

1

SECTION 1.02. Classification of Loans and Borrowings

16

SECTION 1.03. Terms Generally

16

SECTION 1.04. Accounting Terms; GAAP

16

ARTICLE II The Credits

17

SECTION 2.01. Commitments

17

SECTION 2.02. Loans and Borrowings

17

SECTION 2.03. Requests for Revolving Borrowings

17

SECTION 2.04. Determination of Dollar Amounts

18

SECTION 2.05. Swingline Loans

18

SECTION 2.06. Letters of Credit

19

SECTION 2.07. Funding of Borrowings

23

SECTION 2.08. Interest Elections

24

SECTION 2.09. Termination and Reduction of Commitments

25

SECTION 2.10. Repayment of Loans; Evidence of Debt

25

SECTION 2.11. Prepayment of Loans.

26

SECTION 2.12. Fees

26

SECTION 2.13. Interest

27

SECTION 2.14. Alternate Rate of Interest

28

SECTION 2.15. Increased Costs

28

SECTION 2.16. Break Funding Payments

29

SECTION 2.17. Taxes

30

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

30

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

32

SECTION 2.20. Expansion Option

32

SECTION 2.21. Market Disruption

33

SECTION 2.22. Judgment Currency

34

SECTION 2.23. Designation of Foreign Subsidiary Borrowers

34

SECTION 2.24. Senior Debt

34

ARTICLE III Representations and Warranties

35

SECTION 3.01. Organization; Powers; Subsidiaries

35

SECTION 3.02. Authorization; Enforceability

35

SECTION 3.03. Governmental Approvals; No Conflicts

35

SECTION 3.04. Financial Condition; No Material Adverse Change

35

SECTION 3.05. Properties

36

SECTION 3.06. Litigation and Environmental Matters

36

SECTION 3.07. Compliance with Laws and Agreements

36

SECTION 3.08. Investment Company Status

36

SECTION 3.09. Taxes

36

SECTION 3.10. ERISA

37

SECTION 3.11. Disclosure

37

SECTION 3.12. Federal Reserve Regulations

37

SECTION 3.13. Liens

37

SECTION 3.14. No Default

37

SECTION 3.15. No Burdensome Restrictions

37

SECTION 3.16. Dutch Financial Supervision Act

37

SECTION 3.17. United Kingdom Companies Act

37

ARTICLE IV Conditions

37

SECTION 4.01. Effective Date

37

SECTION 4.02. Each Credit Event

39

SECTION 4.03. Designation of a Foreign Subsidiary Borrower

39

ARTICLE V Affirmative Covenants

40

SECTION 5.01. Financial Statements and Other Information

40

SECTION 5.02. Notices of Material Events

41

SECTION 5.03. Existence; Conduct of Business

41

SECTION 5.04. Payment of Obligations

41

SECTION 5.05. Maintenance of Properties; Insurance

41

SECTION 5.06. Books and Records; Inspection Rights

42

SECTION 5.07. Compliance with Laws and Material Contractual Obligations

42

SECTION 5.08. Use of Proceeds

42

SECTION 5.09. United Kingdom Companies Act

42

ARTICLE VI Negative Covenants

42

SECTION 6.01. Subsidiary Indebtedness

42

SECTION 6.02. Liens

43

SECTION 6.03. Fundamental Changes

43

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

44

SECTION 6.05. Swap Agreements

44

SECTION 6.06. Transactions with Affiliates

45

SECTION 6.07. Restricted Payments

45

SECTION 6.08. Restrictive Agreements

45

SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents

45

SECTION 6.10. Financial Covenants.

46

ARTICLE VII Events of Default

46

ARTICLE VIII The Administrative Agent

48

ARTICLE IX Miscellaneous

50

SECTION 9.01. Notices

50

SECTION 9.02. Waivers; Amendments

51

SECTION 9.03. Expenses; Indemnity; Damage Waiver

51

SECTION 9.04. Successors and Assigns

52

SECTION 9.05. Survival

55

SECTION 9.06. Counterparts; Integration; Effectiveness

55

SECTION 9.07. Severability

56

SECTION 9.08. Right of Setoff

56

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

56

SECTION 9.10. WAIVER OF JURY TRIAL

57

SECTION 9.11. Headings

57

SECTION 9.12. Confidentiality

57

SECTION 9.13. USA PATRIOT Act

58

ARTICLE X

 

Cross-Guarantee

 

 

 

SCHEDULES:

 

Schedule 2.01 -- Commitments

Schedule 2.02 -- Mandatory Cost

Schedule 2.06 -- Existing Letters of Credit

Schedule 3.01 -- Subsidiaries

Schedule 6.01 -- Existing Indebtedness

Schedule 6.02 -- Existing Liens

 

EXHIBITS:

Exhibit A -- Form of Assignment and Assumption

Exhibit B-1 -- Form of Opinion of Company’s Special U.S. Counsel

Exhibit B-2 -- Form of Opinion of Initial Irish Borrowers’ Special Irish Counsel

Exhibit B-3 -- Form of Opinion of Initial Dutch Borrower’s Special Dutch Counsel

Exhibit B-4 -- Form of Opinion of Initial UK Borrower’s Special UK Counsel

Exhibit C -- Form of Increasing Lender Supplement

Exhibit D -- Form of Augmenting Lender Supplement

Exhibit E -- List of Closing Documents

Exhibit F-1 -- Form of Borrowing Subsidiary Agreement

Exhibit F-2 -- Form of Borrowing Subsidiary Termination

 

                          CREDIT AGREEMENT (this "Agreement") dated as of
December 7, 2007 among FOREST LABORATORIES, INC., FOREST LABORATORIES HOLDINGS
LIMITED, FOREST LABORATORIES IRELAND LIMITED, FOREST FINANCE B.V., FOREST
LABORATORIES UK LIMITED, the other FOREIGN SUBSIDIARY BORROWERS from time to
time party hereto, the LENDERS from time to time party hereto, BANK OF AMERICA,
N.A., CREDIT SUISSE, FIFTH THIRD BANK and THE GOVERNOR AND COMPANY OF THE BANK
OF IRELAND as Co-Syndication Agents and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

                          The parties hereto agree as follows:

ARTICLE I

Definitions

                           Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:

                          " ABR", when used in reference to any Loan or
Borrowing, refers to a Loan, or the Loans comprising such Borrowing, bearing
interest at a rate determined by reference to the Alternate Base Rate.

                          " Adjusted LIBO Rate" means, with respect to any
Eurocurrency Borrowing for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the sum of (i)
(a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate plus, without duplication, (ii) in the case of Loans by a Lender
from its office or branch in the United Kingdom, the Mandatory Cost.

                          " Administrative Agent" means JPMorgan Chase Bank,
N.A. (including its branches and affiliates), in its capacity as administrative
agent for the Lenders hereunder.

                          " Administrative Questionnaire" means an
Administrative Questionnaire in a form supplied by the Administrative Agent.

                          " Affected Foreign Subsidiary" means any Foreign
Subsidiary Borrower to the extent such Foreign Subsidiary Borrower acting as a
guarantor under Article X would cause a Deemed Dividend Problem.

                          " Affiliate" means, with respect to a specified
Person, another Person that directly, or indirectly through one or more
intermediaries, Controls or is Controlled by or is under common Control with the
Person specified.

                          " Aggregate Commitment" means the aggregate of the
Commitments of all of the Lenders, as reduced or increased from time to time
pursuant to the terms and conditions hereof. As of the Effective Date, the
Aggregate Commitment is $500,000,000.

                          " Agreed Currencies" means (i) Dollars, (ii) euro,
(iii) Pounds Sterling and (iv) any other Foreign Currency agreed to by the
Administrative Agent and each of the Lenders.

                          " Alternate Base Rate" means, for any day, a rate per
annum equal to the greater of (a) the Prime Rate in effect on such day and (b)
the Federal Funds Effective Rate in effect on such day plus ½ of 1%. Any change
in the Alternate Base Rate due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Federal Funds Effective Rate, respectively.

                          " Applicable Percentage" means, with respect to any
Lender, the percentage of the Aggregate Commitment represented by such Lender’s
Commitment. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.

                          " Applicable Rate" means, for any day, with respect to
any Eurocurrency Revolving Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption "Eurocurrency Spread" or "Commitment Fee Rate", as the case
may be, based upon the Leverage Ratio applicable on such date:

   


Leverage Ratio:

Eurocurrency
Spread

Commitment Fee
Rate

   

Category 1:

< 0.50 to 1.00

0.35%

0.07%

   

Category 2:

> 0.50 to 1.00
but
< 1.50 to 1.00

0.40%

0.08%

   

Category 3:

> 1.50 to 1.00 but
< 2.50 to 1.00

0.50%

0.09%

   

Category 4:

> 2.50 to 1.00

0.60%

0.10%

 

                          For purposes of the foregoing,

(i)  if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 4 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii)  adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii)  notwithstanding the foregoing, Category 1 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Company’s first fiscal quarter ending after the Effective Date (unless
such Financials demonstrate that Category 2, 3 or 4 should have been applicable
during such period, in which case such other Category shall be deemed to be
applicable during such period) and adjustments to the Category then in effect
shall thereafter be effected in accordance with the preceding paragraphs.

                          " Approved Fund" has the meaning assigned to such term
in Section 9.04.

                          " Approximate Equivalent Amount" of any currency with
respect to any amount of Dollars shall mean the Equivalent Amount of such
currency with respect to such amount of Dollars on or as of such date, rounded
up to the nearest amount of such currency as determined by the Administrative
Agent from time to time.

                          " Assignment and Assumption" means an assignment and
assumption agreement entered into by a Lender and an assignee (with the consent
of any party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent.

                          " Augmenting Lender" has the meaning assigned to such
term in Section 2.20.

                          " Availability Period" means the period from and
including the Effective Date to but excluding the earlier of the Maturity Date
and the date of termination of the Commitments.

                          " Available Revolving Commitment" means, at any time,
the Aggregate Commitment then in effect minus the Revolving Credit Exposure of
all the Lenders at such time; it being understood and agreed that any Lender’s
Swingline Exposure shall not be deemed to be a component of the Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.12(a).

                          " Banking Services" means each and any of the
following bank services provided to the Company or any Subsidiary by any Lender
or any of its Affiliates: (a) commercial credit cards, (b) stored value cards
and (c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

                          " Banking Services Agreement" means any and all
obligations of the Company or any Subsidiary, whether absolute, contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor) in
connection with Banking Services.

                          " Board" means the Board of Governors of the Federal
Reserve System of the United States of America.

                          " Borrower" means the Company or any Foreign
Subsidiary Borrower.

                          " Borrowing" means (a) Revolving Loans of the same
Type, made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect or (b) a
Swingline Loan.

                          " Borrowing Request" means a request by any Borrower
for a Revolving Borrowing in accordance with Section 2.03.

                          " Borrowing Subsidiary Agreement" means a Borrowing
Subsidiary Agreement substantially in the form of Exhibit F-1.

                          " Borrowing Subsidiary Termination" means a Borrowing
Subsidiary Termination substantially in the form of Exhibit F-2.

                          " Burdensome Restrictions" means any consensual
encumbrance or restriction of the type described in clause (a) or (b) of Section
6.08.

                          " Business Day" means any day that is not a Saturday,
Sunday or other day on which commercial banks in New York City are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurocurrency Loan, the term "Business Day" shall also exclude any day on which
banks are not open for dealings in Agreed Currencies in the London interbank
market or the principal financial center of the country in which payment or
purchase of such Agreed Currency can be made (and, if the Borrowings or LC
Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term "Business Day"
shall also exclude any day on which the TARGET payment system is not open for
the settlement of payments in euro).

                          " Capital Lease Obligations" of any Person means the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

                          " Change in Control" means (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof), of Equity Interests representing more than 33% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Company; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Company by Persons who were neither (i)
nominated by the board of directors of the Company nor (ii) appointed by
directors so nominated; (c) the acquisition of direct or indirect Control of the
Company by any Person or group; (d) the occurrence of a change in control, or
other similar provision, as defined in any agreement or instrument evidencing
any Material Indebtedness (triggering a default or mandatory prepayment, which
default or mandatory prepayment has not been waived in writing); or (e) the
Company ceases to own, directly or indirectly, and Control 100% (other than
directors’ qualifying shares) of the ordinary voting and economic power of any
Foreign Subsidiary Borrower.

                          " Change in Law" means (a) the adoption of any law,
rule or regulation after the date of this Agreement, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement.

                          " Class", when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are Revolving Loans or Swingline Loans.

                          " Code" means the Internal Revenue Code of 1986, as
amended from time to time.

                          " Commitment" means, with respect to each Lender, the
commitment of such Lender to make Revolving Loans and to acquire participations
in Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced or terminated from
time to time pursuant to Section 2.09, (b) increased from time to time pursuant
to Section 2.20 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.

                          " Company" means Forest Laboratories, Inc., a Delaware
corporation.

                          " Computation Date" is defined in Section 2.04.

                          " Consolidated EBITDA" means Consolidated Net Income
plus, to the extent deducted from revenues in determining Consolidated Net
Income, (i) Consolidated Interest Expense, (ii) expense for taxes paid or
accrued, (iii) depreciation, (iv) amortization, (v) extraordinary non-cash
losses incurred other than in the ordinary course of business, (vi) non-cash
impairment charges, (vii) non-cash charges related to the write-down of
in-process research and development associated with acquisitions, (viii)
non-cash expenses related to stock-based compensation minus, to the extent
included in Consolidated Net Income, (ix) interest income, (x) any cash payments
made during such period in respect of items described in clause (viii) above
subsequent to the fiscal quarter in which the relevant non-cash expense or
losses were incurred and (xi) extraordinary gains realized other than in the
ordinary course of business, all calculated for the Company and its Subsidiaries
in accordance with GAAP on a consolidated basis. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
"Reference Period"), (i) if at any time during such Reference Period the Company
or any Subsidiary shall have made any Material Disposition, the Consolidated
EBITDA for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period, and (ii) if during such Reference Period the Company
or any Subsidiary shall have made a Material Acquisition, Consolidated EBITDA
for such Reference Period shall be calculated after giving pro forma effect
thereto as if such Material Acquisition occurred on the first day of such
Reference Period. As used in this definition, "Material Acquisition" means any
acquisition of property or series of related acquisitions of property that (a)
constitutes (i) assets comprising all or substantially all or any significant
portion of a business or operating unit of a business, or (ii) all or
substantially all of the common stock or other Equity Interests of a Person, and
(b) with respect to which the Company is required to present pro forma financial
statements in accordance with Regulation S-X; and "Material Disposition" means
any sale, transfer or disposition of property or series of related sales,
transfers, or dispositions of property with respect to which the Company is
required to present pro forma financial statements in accordance with Regulation
S-X.

                          " Consolidated Interest Expense" means, with reference
to any period, the interest expense (including without limitation interest
expense under Capital Lease Obligations that is treated as interest in
accordance with GAAP) of the Company and its Subsidiaries calculated on a
consolidated basis for such period with respect to all outstanding Indebtedness
of the Company and its Subsidiaries allocable to such period in accordance with
GAAP (including, without limitation, all commissions, discounts and other fees
and charges owed with respect to letters of credit and bankers acceptance
financing and net costs under interest rate Swap Agreements to the extent such
net costs are allocable to such period in accordance with GAAP).

                          " Consolidated Net Income" means, with reference to
any period, the net income (or loss) of the Company and its Subsidiaries
calculated in accordance with GAAP on a consolidated basis (without duplication)
for such period.

                          " Consolidated Total Indebtedness" means at any time
the sum, without duplication, of (a) the aggregate Indebtedness of the Company
and its Subsidiaries calculated on a consolidated basis as of such time in
accordance with GAAP, (b) the aggregate amount of Indebtedness of the Company
and its Subsidiaries relating to the maximum drawing amount of all letters of
credit outstanding and bankers acceptances and (c) Indebtedness of the type
referred to in clauses (a) or (b) hereof of another Person guaranteed by the
Company or any of its Subsidiaries.

                          " Control" means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. "Controlling" and "Controlled" have meanings correlative
thereto.

                          " Co-Syndication Agent" means each of Bank of America,
N.A., Credit Suisse, Fifth Third Bank and The Governor and Company of the Bank
of Ireland in its capacity as co-syndication agent for the credit facility
evidenced by this Agreement.

 

"Country Risk Event" means:


 

(i)      any law, action or failure to act by any Governmental Authority in any
Borrower’s or Letter of Credit beneficiary’s country which has the effect of:

   

(a)      changing the obligations under the relevant Letter of Credit, the
Credit Agreement or any of the other Loan Documents as originally agreed or
otherwise creating any additional liability, cost or expense to the Issuing
Bank, the Lenders or the Administrative Agent,

   

(c)      preventing or restricting the conversion into or transfer of the
applicable Agreed Currency;

   

(b)      changing the ownership or control by such Borrower or Letter of Credit
beneficiary of its business, or

 

(ii)      force majeure; or


 

(iii)      any similar event

which, in relation to (i), (ii) and (iii), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit in the applicable Agreed Currency into an account designated by the
Administrative Agent or the Issuing Bank and freely available to the
Administrative Agent or the Issuing Bank.

                          " Credit Event" means a Borrowing, the issuance of a
Letter of Credit, an LC Disbursement or any of the foregoing.

                          " Deemed Dividend Problem" means, with respect to any
Foreign Subsidiary, such Foreign Subsidiary’s accumulated and undistributed
earnings and profits being deemed to be repatriated to the Company or the
applicable parent Domestic Subsidiary under Section 956 of the Code.

                          " Default" means any event or condition which
constitutes an Event of Default or which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

                          " Dollar Amount" of any currency at any date shall
mean (i) the amount of such currency if such currency is Dollars or (ii) the
equivalent in such currency of Dollars if such currency is a Foreign Currency,
calculated on the basis of the Exchange Rate for such currency, on or as of the
most recent Computation Date provided for in Section 2.04.

                          " Dollars" or "$" refers to lawful money of the United
States of America.

                          " Domestic Subsidiary" means a Subsidiary organized
under the laws of a jurisdiction located in the United States of America.

                          " Dutch Borrower" means (i) Forest Finance B.V., a
besloten vennootschap met beperkte aansprakelijkheid, incorporated under the
laws of The Netherlands having its corporate seat (statutaire zetel) in
Amsterdam, The Netherlands and (ii) any other Eligible Foreign Subsidiary
organized under the laws of the Netherlands.

                          " Dutch Financial Supervision Act" means the Dutch
Financial Supervision Act 2007 (Wet op het Financieel Toezicht 2007), as amended
from time to time.

                          " Effective Date" means the date on which the
conditions specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02).

                          " Eligible Foreign Subsidiary" means any Foreign
Subsidiary that is approved from time to time by the Administrative Agent.

                          " Environmental Laws" means all laws, rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material or to health and safety matters.

                          " Environmental Liability" means any liability,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of the Company or
any Subsidiary directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

                          " Equity Interests" means shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest.

                          " Equivalent Amount" of any currency with respect to
any amount of Dollars at any date shall mean the equivalent in such currency of
such amount of Dollars, calculated on the basis of the arithmetical mean of the
buy and sell spot rates of exchange of the Administrative Agent for such other
currency at 11:00 a.m., London time, on the date on or as of which such amount
is to be determined.

                          " ERISA" means the Employee Retirement Income Security
Act of 1974, as amended from time to time.

                          " ERISA Affiliate" means any trade or business
(whether or not incorporated) that, together with the Company, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

                          " ERISA Event" means (a) any "reportable event", as
defined in Section 4043 of ERISA or the regulations issued thereunder with
respect to a Plan (other than an event for which the 30-day notice period is
waived); (b) the existence with respect to any Plan of an "accumulated funding
deficiency" (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Company or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Company or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Company or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal of the
Company or any of its ERISA Affiliates from any Plan or Multiemployer Plan; or
(g) the receipt by the Company or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of any
notice, concerning the imposition upon the Company or any of its ERISA
Affiliates of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

                          " EU" means the European Union.

                          " euro" and/or "EUR" means the single currency of the
participating member states of the EU.

                          " Eurocurrency", when used in reference to a currency
means an Agreed Currency and when used in reference to any Loan or Borrowing,
means that such Loan, or the Loans comprising such Borrowing, bears interest at
a rate determined by reference to the Adjusted LIBO Rate.

                          " Eurocurrency Payment Office" of the Administrative
Agent shall mean, for each Foreign Currency, the office, branch, affiliate or
correspondent bank of the Administrative Agent for such currency as specified
from time to time by the Administrative Agent to the Company and each Lender.

                          " Event of Default" has the meaning assigned to such
term in Article VII.

                          " Exchange Rate" means, on any day, with respect to
any Foreign Currency, the rate at which such Foreign Currency may be exchanged
into Dollars, as set forth at approximately 11:00 a.m., Local Time, on such date
on the Reuters World Currency Page for such Foreign Currency. In the event that
such rate does not appear on any Reuters World Currency Page, the Exchange Rate
with respect to such Foreign Currency shall be determined by reference to such
other publicly available service for displaying exchange rates as may be
reasonably selected by the Administrative Agent or, in the event no such service
is selected, such Exchange Rate shall instead be calculated on the basis of the
arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such Foreign Currency on the London market at 11:00
a.m., Local Time, on such date for the purchase of Dollars with such Foreign
Currency, for delivery two Business Days later; provided, that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Company, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

                          " Existing Letters of Credit" is defined in Section
2.06(a).

                          " Excluded Taxes" means, with respect to the
Administrative Agent, any Lender, the Issuing Bank or any other recipient of any
payment to be made by or on account of any obligation of the Company hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Company is located and (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Company under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Company with respect to such withholding tax
pursuant to Section 2.17(a).

                          " Federal Funds Effective Rate" means, for any day,
the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

                          " Financial Officer" means the chief financial
officer, principal accounting officer, treasurer or controller of the Company.

                          " Financials" means the annual or quarterly financial
statements, and accompanying certificates and other documents, of the Company
and its Subsidiaries required to be delivered pursuant to Section 5.01(a) or
5.01(b).

                          " Foreign Currencies" means Agreed Currencies other
than Dollars.

                          " Foreign Currency LC Exposure" means, at any time,
the sum of (a) the Dollar Amount of the aggregate undrawn and unexpired amount
of all outstanding Foreign Currency Letters of Credit at such time plus (b) the
aggregate principal Dollar Amount of all LC Disbursements in respect of Foreign
Currency Letters of Credit that have not yet been reimbursed at such time.

                          " Foreign Currency Letter of Credit" means a Letter of
Credit denominated in a Foreign Currency.

                          " Foreign Lender" means any Lender that is organized
under the laws of a jurisdiction other than that in which the Company is
located. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

                          " Foreign Subsidiary" means any Subsidiary which is
not a Domestic Subsidiary.

                          " Foreign Subsidiary Borrower" means (i) each of
Forest Laboratories Holdings Limited, Forest Laboratories Ireland Limited,
Forest Finance B.V. and Forest Laboratories UK Limited and (ii) any Eligible
Foreign Subsidiary that has been designated as a Foreign Subsidiary Borrower
pursuant to Section 2.23 and, in each case, that has not ceased to be a Foreign
Subsidiary Borrower pursuant to such Section.

                          " GAAP" means generally accepted accounting principles
in the United States of America.

                          " Governmental Authority" means the government of the
United States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

                          " Guarantee" of or by any Person (the "guarantor")
means any obligation, contingent or otherwise, of the guarantor guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other obligation
of any other Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

                          " Hazardous Materials" means all explosive or
radioactive substances or wastes and all hazardous or toxic substances, wastes
or other pollutants, including petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

                          " Increasing Lender" has the meaning assigned to such
term in Section 2.20.

                          " Incremental Term Loan" has the meaning assigned to
such term in Section 2.20.

                          " Incremental Term Loan Amendment" has the meaning
assigned to such term in Section 2.20.

                          " Indebtedness" of any Person means, without
duplication, (a) all obligations of such Person for borrowed money or with
respect to deposits or advances of any kind, (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid, (d)
all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (k)
all obligations of such Person under any Swap Agreement or under any similar
type of agreement, and (l) obligations of such Person under Sale and Leaseback
Transactions. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

                          " Indemnified Taxes" means Taxes other than Excluded
Taxes.

                          " Information Memorandum" means the Confidential
Information Memorandum dated October 2007 relating to the Company and the
Transactions.

                          " Interest Coverage Ratio" has the meaning assigned to
such term in Section 6.10(b).

                          " Interest Election Request" means a request by the
applicable Borrower to convert or continue a Revolving Borrowing in accordance
with Section 2.08.

                          " Interest Payment Date" means (a) with respect to any
ABR Loan (other than a Swingline Loan), the last day of each March, June,
September and December and the Maturity Date, (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date and (c) with respect to any Swingline Loan, the day that such Loan is
required to be repaid and the Maturity Date.

                          " Interest Period" means with respect to any
Eurocurrency Borrowing, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter, as the applicable Borrower may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurocurrency Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

                          " Irish Borrower" means (i) Forest Laboratories
Holdings Limited, a limited liability company organized under the laws of
Ireland, (ii) Forest Laboratories Ireland Limited, a limited liability company
organized under the laws of Ireland and (iii) any other Eligible Foreign
Subsidiary organized under the laws of the Republic of Ireland.

                          " Issuing Bank" means JPMorgan Chase Bank, N.A., in
its capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(i). The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term "Issuing Bank" shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

                          " LC Disbursement" means a payment made by the Issuing
Bank pursuant to a Letter of Credit.

                          " LC Exposure" means, at any time, the sum of (a) the
aggregate undrawn Dollar Amount of all outstanding Letters of Credit at such
time plus (b) the aggregate Dollar Amount of all LC Disbursements that have not
yet been reimbursed by or on behalf of the Company at such time. The LC Exposure
of any Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time.

                          " Lenders" means the Persons listed on Schedule 2.01
and any other Person that shall have become a Lender hereunder pursuant to
Section 2.20 or pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term "Lenders" includes
the Swingline Lender.

                          " Letter of Credit" means any letter of credit issued
pursuant to this Agreement.

                          " Leverage Ratio" has the meaning assigned to such
term in Section 6.10(a).

                          " LIBO Rate" means, with respect to any Eurocurrency
Borrowing for any Interest Period, the rate appearing on, in the case of
Dollars, Reuters BBA Libor Rates Page 3750 and, in the case of any Foreign
Currency, the appropriate page of such service which displays British Bankers
Association Interest Settlement Rates for deposits in such Foreign Currency (or,
in each case, on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in the relevant
Agreed Currency in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to (or, in the case of Loans
denominated in Pounds Sterling, on the day of) the commencement of such Interest
Period, as the rate for deposits in the relevant Agreed Currency with a maturity
comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the "LIBO Rate" with respect to such
Eurocurrency Borrowing for such Interest Period shall be the rate at which
deposits in the relevant Agreed Currency in an Equivalent Amount of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period.

                          " Lien" means, with respect to any asset, (a) any
mortgage, deed of trust, lien, pledge, hypothecation, encumbrance, charge or
security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

                          " Loan Documents" means this Agreement, each Borrowing
Subsidiary Agreement, each Borrowing Subsidiary Termination, any promissory
notes executed and delivered pursuant to Section 2.10(e) and any and all other
instruments and documents executed and delivered in connection with any of the
foregoing.

                          " Loans" means the loans made by the Lenders to the
Borrowers pursuant to this Agreement.

                          " Local Time" means (i) New York City time in the case
of a Loan, Borrowing or LC Disbursement denominated in Dollars to, or for the
account of, the Company and (ii) local time at the place of the relevant Loan,
Borrowing or LC Disbursement (or such earlier local time as is necessary for the
relevant funds to be received and transferred to the Administrative Agent for
same day value on the date the relevant reimbursement obligation is due) in the
case of a Loan, Borrowing or LC Disbursement which is denominated in a Foreign
Currency or which is to, or for the account of, a Foreign Subsidiary Borrower.

                          " Mandatory Cost" is described in Schedule 2.02.

                          " Material Adverse Effect" means a material adverse
effect on (a) the business, assets, property, condition (financial or otherwise)
or prospects of the Company and the Subsidiaries taken as a whole or (b) the
validity or enforceability of this Agreement or any other Loan Document or the
rights of or remedies available to the Lenders under this Agreement or any other
Loan Document.

                          " Material Indebtedness" means any Indebtedness (other
than the Loans and Letters of Credit), or obligations in respect of one or more
Swap Agreements, of any one or more of the Company and its Subsidiaries in an
aggregate principal amount exceeding $50,000,000. For purposes of determining
Material Indebtedness, the "principal amount" of the obligations of the Company
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Company or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

                          " Maturity Date" means December 7, 2012.

                          " Moody’s" means Moody’s Investors Service, Inc.

                          " Multiemployer Plan" means a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.

                          " New Money Credit Event" means with respect to the
Issuing Bank, any increase (directly or indirectly) in the Issuing Bank’s
exposure (whether by way of additional credit or banking facilities or
otherwise, including as part of a restructuring) to any Borrower or any
Governmental Authority in any Borrower’s or any applicable Letter of Credit
beneficiary’s country occurring by reason of (i) any law, action or requirement
of any Governmental Authority in such Borrower’s or such Letter of Credit
beneficiary’s country, or (ii) any request in respect of external indebtedness
of borrowers in such Borrower’s or such Letter of Credit beneficiary’s country
applicable to banks generally which conduct business with such borrowers, or
(iii) any agreement in relation to clause (i) or (ii), in each case to the
extent calculated by reference to the aggregate Revolving Credit Exposures
outstanding prior to such increase.

                          " Obligations" means all indebtedness (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders and the Administrative Agent,
individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Credit Agreement or any of the other Loan Documents or to the Lenders or any of
their Affiliates under any Swap Agreement or any Banking Services Agreement or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.

                          " Other Taxes" means any and all present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

                          " Overnight Foreign Currency Rate" means, for any
amount payable in a Foreign Currency, the rate of interest per annum as
determined by the Administrative Agent at which overnight or weekend deposits in
the relevant currency (or if such amount due remains unpaid for more than three
(3) Business Days, then for such other period of time as the Administrative
Agent may elect) for delivery in immediately available and freely transferable
funds would be offered by the Administrative Agent to major banks in the
interbank market upon request of such major banks for the relevant currency as
determined above and in an amount comparable to the unpaid principal amount of
the related Credit Event, plus any taxes, levies, imposts, duties, deductions,
charges or withholdings imposed upon, or charged to, the Administrative Agent by
any relevant correspondent bank in respect of such amount in such relevant
currency.

                          " Participant" has the meaning set forth in Section
9.04.

                          " PBGC" means the Pension Benefit Guaranty Corporation
referred to and defined in ERISA and any successor entity performing similar
functions.

                          " Permitted Acquisition" means any acquisition
(whether by purchase, merger, consolidation or otherwise) or series of related
acquisitions by the Company or any Subsidiary of (i) all or substantially all
the assets of, (ii) all the Equity Interests in, a Person or division or line of
business of a Person or (iii) if clauses (i) and (ii) above are inapplicable,
the acquisition of intellectual property rights (including licenses and the
acquisition of assets ancillary to such acquisition) other than in the ordinary
course of business, if, at the time of and immediately after giving effect
thereto, (a) no Default has occurred and is continuing or would arise after
giving effect thereto, (b) such Person or division or line of business is
engaged in the same or a similar line of business as the Company and the
Subsidiaries or business reasonably related thereto, (c) the Company and the
Subsidiaries are in compliance, on a pro forma basis reasonably acceptable to
the Administrative Agent after giving effect to such acquisition (but without
giving effect to any synergies or cost savings), with the covenants contained in
Section 6.10 recomputed as of the last day of the most recently ended fiscal
quarter of the Company for which financial statements are available, as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms) had occurred on the first day of each relevant
period for testing such compliance and, if the aggregate consideration paid in
respect of such acquisition exceeds $50,000,000, the Company shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
the Company to such effect, together with all relevant financial information,
statements and projections requested by the Administrative Agent and (d) in the
case of an acquisition or merger involving the Company or a Subsidiary, the
Company or such Subsidiary is the surviving entity of such merger and/or
consolidation.

                          " Permitted Encumbrances" means:

                          (a)  Liens imposed by law for taxes that are not yet
due or are being contested in compliance with Section 5.04;

                          (b)  carriers’, warehousemen’s, mechanics’,
materialmen’s, supplier’s, repairmen’s and other like Liens imposed by law or
pursuant to customary reservations or retentions of title, in any case arising
in the ordinary course of business and securing obligations that are not overdue
by more than thirty (30) days or are being contested in compliance with Section
5.04;

                          (c)  pledges and deposits made in the ordinary course
of business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations

                          (d)  deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

                          (e)  judgment liens in respect of judgments that do
not constitute an Event of Default under clause (k) of Article VII; and

                          (f)  easements, zoning restrictions, rights-of-way and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Company or any Subsidiary;

provided that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness.

                          " Permitted Investments" means:

                          (a)  direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

                          (b)  investments in commercial paper maturing within
270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

                          (c)  investments in certificates of deposit, banker’s
acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

                          (d)  fully collateralized repurchase agreements with a
term of not more than thirty (30) days for securities described in clause (a)
above and entered into with a financial institution satisfying the criteria
described in clause (c) above;

                          (e)  money market funds that (i) comply with the
criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000; and

                          (f)  other investments made in accordance with the
Company’s investment policy as disclosed to the Administrative Agent prior to
the Effective Date and with such amendments or modifications thereto as are
approved by the Administrative Agent.

                          " Person" means any natural person, corporation,
limited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

                          " Plan" means any employee pension benefit plan (other
than a Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Company or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an "employer" as defined in Section 3(5)
of ERISA.

                          " Pounds Sterling" means the lawful currency of the
United Kingdom.

                          " Prime Rate" means the rate of interest per annum
publicly announced from time to time by JPMorgan Chase Bank, N.A. as its prime
rate in effect at its principal office in New York City; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

                          " Register" has the meaning set forth in Section 9.04.

                          " Related Parties" means, with respect to any
specified Person, such Person’s Affiliates and the respective directors,
officers, employees, agents and advisors of such Person and such Person’s
Affiliates.

                          " Required Lenders" means, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Revolving Credit Exposures and unused Commitments at such
time.

                          " Restricted Payment" means any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in the Company or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interests in the Company or any
option, warrant or other right to acquire any such Equity Interests in the
Company.

                          " Revolving Credit Exposure" means, with respect to
any Lender at any time, the sum of the outstanding principal amount of such
Lender’s Revolving Loans and its LC Exposure and Swingline Exposure at such
time.

                          " Revolving Loan" means a Loan made pursuant to
Section 2.01.

                          " S&P" means Standard & Poor’s.

                          " Sale and Leaseback Transaction" means any sale or
other transfer of any property or asset by any Person with the intent to lease
such property or asset as lessee.

                          " Statutory Reserve Rate" means, with respect to any
currency, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate of
the maximum reserve, liquid asset, fees or similar requirements (including any
marginal, special, emergency or supplemental reserves or other requirements)
established by any central bank, monetary authority, the Board, the Financial
Services Authority, the European Central Bank or other Governmental Authority
for any category of deposits or liabilities customarily used to fund loans in
such currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements shall, in the case of Dollar
denominated Loans, include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

                          " Subordinated Indebtedness" means any Indebtedness of
the Company or any Subsidiary the payment of which is subordinated to payment of
the obligations under the Loan Documents.

                          " Subordinated Indebtedness Documents" means any
document, agreement or instrument evidencing any Subordinated Indebtedness or
entered into in connection with any Subordinated Indebtedness.

                          " subsidiary" means, with respect to any Person (the
"parent") at any date, any corporation, limited liability company, partnership,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.

                          " Subsidiary" means any subsidiary of the Company.

                          " Swap Agreement" means any agreement with respect to
any swap, forward, future or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Swap Agreement.

                          " Swingline Exposure" means, at any time, the
aggregate principal amount of all Swingline Loans outstanding at such time. The
Swingline Exposure of any Lender at any time shall be its Applicable Percentage
of the total Swingline Exposure at such time.

                          " Swingline Lender" means JPMorgan Chase Bank, N.A.,
in its capacity as lender of Swingline Loans hereunder.

                          " Swingline Loan" means a Loan made pursuant to
Section 2.05.

                          " TARGET" means the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) reasonably
determined by the Administrative Agent to be a suitable replacement) for the
settlement of payments in euro.

                          " Taxes" means any and all present or future taxes,
levies, imposts, duties, deductions, charges or withholdings imposed by any
Governmental Authority.

                          " Transactions" means the execution, delivery and
performance by the Borrowers of this Agreement and the other Loan Documents, the
borrowing of Loans and other credit extensions, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder.

                          " Type", when used in reference to any Loan or
Borrowing, refers to whether the rate of interest on such Loan, or on the Loans
comprising such Borrowing, is determined by reference to the Adjusted LIBO Rate
or the Alternate Base Rate.

                          " UK Borrower" means (i) Forest Laboratories UK
Limited, a company incorporated under the laws of England and Wales and (ii) any
other Eligible Foreign Subsidiary organized under the laws of England and Wales.

                          " Withdrawal Liability" means liability to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title
IV of ERISA.

                          SECTION 1.02  Classification of Loans and Borrowings.
For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a "Revolving Loan") or by Type (e.g., a "Eurocurrency Loan") or by Class
and Type (e.g., a "Eurocurrency Revolving Loan"). Borrowings also may be
classified and referred to by Class (e.g., a "Revolving Borrowing") or by Type
(e.g., a "Eurocurrency Borrowing") or by Class and Type (e.g., a "Eurocurrency
Revolving Borrowing").

                          SECTION 1.03  Terms Generally. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words "include",
"includes" and "including" shall be deemed to be followed by the phrase "without
limitation". The word "will" shall be construed to have the same meaning and
effect as the word "shall". Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
"herein", "hereof" and "hereunder", and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words "asset" and "property" shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

                          SECTION 1.04  Accounting Terms; GAAP. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Company notifies the Administrative Agent that the
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

The Credits

                          SECTION 2.01  Commitments. Subject to the terms and
conditions set forth herein, each Lender agrees to make Revolving Loans to the
Borrowers in Agreed Currencies from time to time during the Availability Period
in an aggregate principal amount that will not result in (a) the Dollar Amount
of such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or
(b) subject to Section 2.04, the sum of the Dollar Amount of the total Revolving
Credit Exposures exceeding the Aggregate Commitment. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Revolving Loans.

                          SECTION 2.02  Loans and Borrowings. (a) Each Revolving
Loan shall be made as part of a Borrowing consisting of Revolving Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

                          (b)  Subject to Section 2.14, each Revolving Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the relevant
Borrower may request in accordance herewith; provided that each ABR Loan shall
only be made in Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender
at its option may make any Eurocurrency Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the relevant Borrower to repay
such Loan in accordance with the terms of this Agreement.

                          (c)  At the commencement of each Interest Period for
any Eurocurrency Revolving Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
(or the Approximate Equivalent Amount of each such amount if such Borrowing is
denominated in a Foreign Currency). At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $1,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Aggregate Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $500,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five (5) Eurocurrency Revolving Borrowings outstanding.

                          (d)  Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

                          (e)  The initial Loan from any Lender to any Dutch
Borrower shall at all times be at least €50,000 (or its equivalent in another
Agreed Currency).

                          SECTION 2.03  Requests for Revolving Borrowings. To
request a Revolving Borrowing, the applicable Borrower, or the Company on behalf
of the applicable Borrower, shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurocurrency Borrowing, not later than
11:00 a.m., Local Time, three (3) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars to the Company) or four (4) Business Days (in
the case of a Eurocurrency Borrowing denominated in a Foreign Currency or a
Eurocurrency Borrowing to a Foreign Subsidiary Borrower), in each case before
the date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not
later than 11:00 a.m., New York City time, one (1) Business Day before the date
of the proposed Borrowing; provided that any such notice of an ABR Revolving
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the applicable Borrower, or the Company
on behalf of the applicable Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i)  the aggregate amount of the requested Borrowing;

(ii)  the date of such Borrowing, which shall be a Business Day;

(iii)  whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv)  in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term "Interest Period"; and

(v)  the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars to the Company, the requested
Revolving Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Revolving Borrowing, then
the relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

                          SECTION 2.04  Determination of Dollar Amounts. The
Administrative Agent will determine the Dollar Amount of:

                          (a)  each Eurocurrency Borrowing as of the date three
(3) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

                          (b)  the LC Exposure as of the date of each request
for the issuance, amendment, renewal or extension of any Letter of Credit, and

                          (c)  all outstanding Credit Events on and as of the
last Business Day of each calendar quarter and, during the continuation of an
Event of Default, on any other Business Day elected by the Administrative Agent
in its discretion or upon instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
"Computation Date" with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

                          SECTION 2.05  Swingline Loans.  (a)  Subject to the
terms and conditions set forth herein, the Swingline Lender agrees to make
Swingline Loans in Dollars to the Company from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $5,000,000 or (ii) the Dollar Amount of the total
Revolving Credit Exposures exceeding the Aggregate Commitment; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Company may borrow, prepay and reborrow
Swingline Loans.

                          (b)  To request a Swingline Loan, the Company shall
notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 12:00 noon, New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Company. The Swingline Lender shall
make each Swingline Loan available to the Company by means of a credit to the
general deposit account of the Company with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

                          (c)  The Swingline Lender may by written notice given
to the Administrative Agent not later than 10:00 a.m., New York City time, on
any Business Day require the Lenders to acquire participations on such Business
Day in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Company of any participations in any Swingline Loan acquired pursuant
to this paragraph, and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to the Swingline Lender. Any
amounts received by the Swingline Lender from the Company (or other party on
behalf of the Company) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.

                          SECTION 2.06  Letters of Credit.  (a)  General.
Subject to the terms and conditions set forth herein, the Company may request
the issuance of Letters of Credit denominated in Agreed Currencies for its own
account, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Company with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control; provided, however, if the
Issuing Bank is requested to issue Letters of Credit with respect to a
jurisdiction the Issuing Bank deems, in its reasonable judgment, may at any time
subject it to a New Money Credit Event or a Country Risk Event, the Company
shall, at the request of the Issuing Bank, guaranty and indemnify the Issuing
Bank against any and all costs, liabilities and losses resulting from such New
Money Credit Event or Country Risk Event, in each case in a form and substance
reasonably satisfactory to the Issuing Bank. The letters of credit identified on
Schedule 2.06 (the "Existing Letters of Credit") shall be deemed to be "Letters
of Credit" issued on the Effective Date for all purposes of the Loan Documents.

                          (b)   Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions. To request the issuance of a Letter of Credit (or
the amendment, renewal or extension of an outstanding Letter of Credit), the
Company shall hand deliver or telecopy (or transmit by electronic communication,
if arrangements for doing so have been approved by the Issuing Bank) to the
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the Agreed Currency applicable
thereto, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Company also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Company shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the Dollar Amount of the LC Exposure shall not exceed $50,000,000
and (ii) subject to Section 2.04, the sum of the Dollar Amount of the total
Revolving Credit Exposures shall not exceed the Aggregate Commitment.

                          (c)   Expiration Date. Each Letter of Credit shall
expire at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date.

                          (d)   Participations. By the issuance of a Letter of
Credit (or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the Issuing Bank or the Lenders, the
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate Dollar Amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Company on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Company
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

                          (e)   Reimbursement. If the Issuing Bank shall make
any LC Disbursement in respect of a Letter of Credit, the Company shall
reimburse such LC Disbursement by paying to the Administrative Agent in Dollars
the Dollar Amount equal to such LC Disbursement, calculated as of the date the
Issuing Bank made such LC Disbursement (or if the Issuing Bank shall so elect in
its sole discretion by notice to the Company, in such other Agreed Currency
which was paid by the Issuing Bank pursuant to such LC Disbursement in an amount
equal to such LC Disbursement) not later than 12:00 noon, Local Time, on the
date that such LC Disbursement is made, if the Company shall have received
notice of such LC Disbursement prior to 10:00 a.m., Local Time, on such date,
or, if such notice has not been received by the Company prior to such time on
such date, then not later than 12:00 noon, Local Time, on (i) the Business Day
that the Company receives such notice, if such notice is received prior to 10:00
a.m., Local Time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Company receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than the Dollar Amount of $1,000,000, the Company may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent Dollar Amount of such LC
Disbursement and, to the extent so financed, the Company’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Company fails to make such payment when due,
the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Company in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Company, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the Issuing Bank or,
to the extent that Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Company of its obligation to
reimburse such LC Disbursement. If the Company’s reimbursement of, or obligation
to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Lender to any stamp duty, ad
valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Company shall, at its option,
either (x) pay the amount of any such tax requested by the Administrative Agent,
the Issuing Bank or the relevant Lender or (y) reimburse each LC Disbursement
made in such Foreign Currency in Dollars, in an amount equal to the Equivalent
Amount, calculated using the applicable exchange rates, on the date such LC
Disbursement is made, of such LC Disbursement.

                          (f)   Obligations Absolute. The Company’s obligation
to reimburse LC Disbursements as provided in paragraph (e) of this Section shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

                          (g)   Disbursement Procedures. The Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The Issuing Bank shall
promptly notify the Administrative Agent and the Company by telephone (confirmed
by telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Company of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

                          (h)   Interim Interest. If the Issuing Bank shall make
any LC Disbursement, then, unless the Company shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Company reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Revolving Loans
(or in the case such LC Disbursement is denominated in a Foreign Currency, at
the Overnight Foreign Currency Rate for such Agreed Currency plus the then
effective Applicable Rate with respect to Eurocurrency Revolving Loans);
provided that, if the Company fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

                          (i)   Replacement of the Issuing Bank. The Issuing
Bank may be replaced at any time by written agreement among the Company, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the
Company shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
"Issuing Bank" shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

                          (j)   Cash Collateralization. If any Event of Default
shall occur and be continuing, on the Business Day that the Company receives
notice from the Administrative Agent or the Required Lenders (or, if the
maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Company shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to 105% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Company is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Company described in
clause (h) or (i) of Article VII. For the purposes of this paragraph, the
Foreign Currency LC Exposure shall be calculated using the applicable exchange
rates of the Administrative Agent on the date notice demanding cash
collateralization is delivered to the Company. The Company also shall deposit
cash collateral pursuant to this paragraph as and to the extent required by
Section 2.11(b). Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Company’s risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Moneys in such account
shall be applied by the Administrative Agent to reimburse the Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Company for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Company under this Agreement. If the Company is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Company within three (3) Business Days after
all Events of Default have been cured or waived.

                          (k)   Conversion. In the event that the Loans become
immediately due and payable on any date pursuant to Article VII, all amounts (i)
that the Company is at the time or thereafter becomes required to reimburse or
otherwise pay to the Administrative Agent in respect of LC Disbursements made
under any Foreign Currency Letter of Credit (other than amounts in respect of
which the Company has deposited cash collateral pursuant to paragraph (j) above,
if such cash collateral was deposited in the applicable Foreign Currency to the
extent so deposited or applied), (ii) that the Lenders are at the time or
thereafter become required to pay to the Administrative Agent and the
Administrative Agent is at the time or thereafter becomes required to distribute
to the Issuing Bank pursuant to paragraph (e) of this Section in respect of
unreimbursed LC Disbursements made under any Foreign Currency Letter of Credit
and (iii) of each Lender’s participation in any Foreign Currency Letter of
Credit under which an LC Disbursement has been made shall, automatically and
with no further action required, be converted into the Dollar Amount, calculated
using the Administrative Agent’s currency exchange rates on such date (or in the
case of any LC Disbursement made after such date, on the date such LC
Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, the Issuing Bank or any
Lender in respect of the obligations described in this paragraph shall accrue
and be payable in Dollars at the rates otherwise applicable hereunder.

                          SECTION 2.07  Funding of Borrowings.  (a)  Each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds (i) in the case of Loans
denominated in Dollars to the Company, by 12:00 noon, New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders and (ii) in the case of each Loan denominated
in a Foreign Currency or to a Foreign Subsidiary Borrower, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and Borrower and at such Eurocurrency Payment Office for such
currency and Borrower; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to (x) an account of the Company maintained with the Administrative Agent in New
York City or Chicago and designated by the relevant Borrower in the applicable
Borrowing Request, in the case of Loans denominated in Dollars to the Company
and (y) an account of such Borrower maintained with the Administrative Agent in
the relevant jurisdiction and designated by such Borrower in the applicable
Borrowing Request, in the case of Loans denominated in a Foreign Currency or to
a Foreign Subsidiary Borrower; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

                          (b)  Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency) or (ii) in the case of such Borrower, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

                          SECTION 2.08  Interest Elections.  (a)  Each Revolving
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Revolving Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
relevant Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Revolving Borrowing,
may elect Interest Periods therefor, all as provided in this Section. A Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

                          (b)  To make an election pursuant to this Section, a
Borrower, or the Company on its behalf, shall notify the Administrative Agent of
such election by telephone by the time that a Borrowing Request would be
required under Section 2.03 if such Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the relevant Borrower, or the Company
on its behalf. Notwithstanding any contrary provision herein, this Section shall
not be construed to permit any Borrower to (i) change the currency of any
Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does not
comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a
Type not available under the Class of Commitments pursuant to which such
Borrowing was made.

                          (c)  Each telephonic and written Interest Election
Request shall specify the following information in compliance with Section 2.02:

(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv)  if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term "Interest Period".

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

                          (d)  Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

                          (e)  If the relevant Borrower fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Revolving
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period (i) in the case of a Borrowing denominated in Dollars borrowed by the
Company, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency (or in Dollars by a
Foreign Subsidiary Borrower), such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing borrowed
by the Company may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Revolving Borrowing borrowed by the
Company shall be converted to an ABR Borrowing (and any such Eurocurrency
Revolving Borrowing in a Foreign Currency shall be redenominated in Dollars at
the time of such conversion) at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Revolving Borrowing by a
Foreign Subsidiary Borrower shall automatically be continued as a Eurocurrency
Borrowing with an Interest Period of one month.

                          SECTION 2.09  Termination and Reduction of
Commitments.  (a)  Unless previously terminated, the Commitments shall terminate
on the Maturity Date.

                          (b)  The Company may at any time terminate, or from
time to time reduce, the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $5,000,000 and
not less than $10,000,000 and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the Dollar Amount of the sum of the Revolving
Credit Exposures would exceed the Aggregate Commitment.

                          (c)  The Company shall notify the Administrative Agent
of any election to terminate or reduce the Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

                          SECTION 2.10  Repayment of Loans; Evidence of
Debt.  (a)  Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower on the Maturity Date in the
currency of such Loan and (ii) in the case of the Company, to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Company shall repay all Swingline Loans then outstanding.

                          (b)  Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of each
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

                          (c)  The Administrative Agent shall maintain accounts
in which it shall record (i) the amount of each Loan made hereunder, the Class,
Agreed Currency and Type thereof and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

                          (d)  The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of any
Borrower to repay the Loans in accordance with the terms of this Agreement.

                          (e)  Any Lender may request that Loans made by it to
any Borrower be evidenced by a promissory note. In such event, the relevant
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

                          SECTION 2.11  Prepayment of Loans.

                          (a)  Any Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with the provisions of this Section 2.11(a). The applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Revolving Borrowing,
not later than 11:00 a.m., Local Time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., New York City time, one Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by (i)
accrued interest to the extent required by Section 2.13 and (ii) break funding
payments pursuant to Section 2.16.

                          (b)  If at any time, (i) other than as a result of
fluctuations in currency exchange rates, the sum of the aggregate principal
Dollar Amount of all of the Revolving Credit Exposures (calculated, with respect
to those Credit Events denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Credit Event) exceeds the Aggregate
Commitment and (ii) solely as a result of fluctuations in currency exchange
rates, the sum of the aggregate principal Dollar Amount of all of the
outstanding Revolving Loans and LC Exposure, in each case denominated in Foreign
Currencies (collectively, "Foreign Currency Exposure"), as of the most recent
Computation Date with respect to each such Credit Event, exceeds 105% of the
Aggregate Commitment, the Borrowers shall immediately repay Borrowings or cash
collateralize LC Disbursements in an account with the Administrative Agent
pursuant to Section 2.06(j), as applicable, in an aggregate principal amount
sufficient to cause the aggregate Dollar Amount of all Revolving Credit
Exposures (so calculated) to be less than or equal to the Aggregate Commitment.

                          SECTION 2.12  Fees.  (a)  The Company agrees to pay to
the Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates;
provided that, if such Lender continues to have any Revolving Credit Exposure
after its Commitment terminates, then such commitment fee shall continue to
accrue on the amount of such Lender’s Commitment from and including the date on
which its Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any commitment
fees accruing after the date on which the Commitments terminate shall be payable
on demand. All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

                          (b)  The Company agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to
Eurocurrency Revolving Loans on the average daily Dollar Amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily Dollar Amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) attributable to Letters
of Credit issued by the Issuing Bank during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Unless
otherwise specified above, participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third (3rd) Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within ten (10) days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

                          (c)  The Company agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Company and the Administrative Agent.

                          (d)  All fees payable hereunder shall be paid on the
dates due, in Dollars (except as otherwise expressly provided in this Section
2.12) and immediately available funds, to the Administrative Agent (or to the
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders. Fees paid shall not
be refundable under any circumstances.

                          SECTION 2.13  Interest.  (a)  The Loans comprising
each ABR Borrowing (including each Swingline Loan) shall bear interest at the
Alternate Base Rate.

                          (b)  The Loans comprising each Eurocurrency Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.

                          (c)  Notwithstanding the foregoing, if any principal
of or interest on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

                          (d)  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans, upon termination of the Commitments; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Revolving Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

                          (e)  All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest (i) computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year) and (ii) for Borrowings denominated in Pounds Sterling shall be
computed on the basis of a year of 365 days, and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

                          SECTION 2.14  Alternate Rate of Interest. If prior to
the commencement of any Interest Period for a Eurocurrency Borrowing:

                          (a)  the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or

                          (b)  the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing shall be ineffective, (ii) any Eurocurrency Borrowing by
a Foreign Subsidiary Borrower that is requested to be continued shall be repaid
on the last day of the then current Interest Period applicable thereto and (iii)
if any Borrowing Request by the Company requests a Eurocurrency Revolving
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing (and if
any Borrowing Request requests a Eurocurrency Revolving Borrowing by a Foreign
Subsidiary Borrower or denominated in a Foreign Currency, such Borrowing Request
shall be ineffective); provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.

                          SECTION 2.15  Increased Costs. (a) If any Change in
Law shall:

(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii)  impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency) or to increase the cost to such Lender
or the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder, whether of principal, interest or
otherwise (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency), then the applicable Borrower will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

                          (b)  If any Lender or the Issuing Bank determines that
any Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the applicable
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

                          (c)  A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Company and shall
be conclusive absent manifest error. The Company shall pay, or cause the other
Borrowers to pay, such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

                          (d)  Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Company of the Change in Law
(accompanied by a reasonably detailed description thereof) giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

                          SECTION 2.16  Break Funding Payments. In the event of
(a) the payment of any principal of any Eurocurrency Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default or as a result of any prepayment pursuant to Section 2.11), (b) the
conversion of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith) or (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Company pursuant to Section 2.19, then,
in any such event, the Borrowers shall compensate each Lender for the loss, cost
and expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

                          SECTION 2.17  Taxes.  (a)  Any and all payments by or
on account of any obligation of each Borrower hereunder shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

                          (b)  In addition, each Borrower shall pay any Other
Taxes related to such Borrower and imposed on or incurred by the Administrative
Agent, a Lender or the Issuing Bank to the relevant Governmental Authority in
accordance with applicable law.

                          (c)  The relevant Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent, such Lender or the Issuing Bank,
as the case may be, on or with respect to any payment by or on account of any
obligation of such Borrower hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Company by a Lender or the Issuing Bank, or by the Administrative Agent
on its own behalf or on behalf of a Lender or the Issuing Bank, shall be
conclusive absent manifest error.

                          (d)  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

                          (e)  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which a Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to such
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by such Borrower as will
permit such payments to be made without withholding or at a reduced rate.

                          (f)  If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or with
respect to which a Borrower has paid additional amounts pursuant to this Section
2.17, it shall pay over such refund to such Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that such
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to any Borrower or any other Person.

                          SECTION 2.18  Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

                          (a)  Each Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars by the
Company, 12:00 noon, New York City time and (ii) in the case of payments
denominated in a Foreign Currency or by a Foreign Subsidiary Borrower, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of
a Credit Event denominated in a Foreign Currency or to a Foreign Subsidiary
Borrower, the Administrative Agent’s Eurocurrency Payment Office for such
currency, except payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the "Original Currency") no longer exists or any Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrowers take all
risks of the imposition of any such currency control or exchange regulations.

                          (b)  If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

                          (c)  If any Lender shall, by exercising any right of
set-off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Revolving Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

                          (d)  Unless the Administrative Agent shall have
received notice from the relevant Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Bank hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if such Borrower has not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency).

                          (e)  If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b),
2.18(d) or 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

                          SECTION 2.19  Mitigation Obligations; Replacement of
Lenders.  (a)  If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

                          (b)  If any Lender requests compensation under Section
2.15, or if any Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.17, or if any Lender defaults in its obligation to fund Loans hereunder, then
the Company may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.

                          SECTION 2.20  Expansion Option. The Company may from
time to time elect to increase the Commitments or enter into one or more
tranches of term loans (each, an "Incremental Term Loan"), in each case in
minimum increments of $25,000,000 so long as, after giving effect thereto, the
aggregate amount of such increases and all such Incremental Term Loans does not
exceed $250,000,000. The Company may arrange for any such increase or tranche to
be provided by one or more Lenders (each Lender so agreeing to an increase in
its Commitment, or to participate in such Incremental Term Loans, an "Increasing
Lender"), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an "Augmenting
Lender"), to increase their existing Commitments, or to participate in such
Incremental Term Loans, or extend Commitments, as the case may be; provided that
(i) each Augmenting Lender, shall be subject to the approval of the Company and
the Administrative Agent and (ii) (x) in the case of an Increasing Lender, the
Company and such Increasing Lender execute an agreement substantially in the
form of Exhibit C hereto, and (y) in the case of an Augmenting Lender, the
Company and such Augmenting Lender execute an agreement substantially in the
form of Exhibit D hereto. Increases and new Commitments and Incremental Term
Loans created pursuant to this Section 2.20 shall become effective on the date
agreed by the Company, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders and the Administrative Agent shall notify each
Lender thereof. Notwithstanding the foregoing, no increase in the Commitments
(or in the Commitment of any Lender) or tranche of Incremental Term Loans shall
become effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Company and (B) the Company shall be in compliance (on a pro forma basis
reasonably acceptable to the Administrative Agent) with the covenants contained
in Section 6.10 and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Effective Date as to the corporate power
and authority of the Borrowers to borrow hereunder after giving effect to such
increase. On the effective date of any increase in the Commitments or any
Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) except in the case of any Incremental Term Loans, the Borrowers
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase in the Commitments (with such reborrowing to consist
of the Types of Revolving Loans, with related Interest Periods if applicable,
specified in a notice delivered by the applicable Borrower, or the Company on
behalf of the applicable Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Loans, (b) shall not mature earlier than
the Maturity Date (but may have amortization prior to such date) and (c) shall
be treated substantially the same as (and in any event no more favorably than)
the Revolving Loans; provided that (i) the terms and conditions applicable to
any tranche of Incremental Term Loans maturing after the Maturity Date may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Maturity Date
and (ii) the Incremental Term Loans may be priced differently than the Revolving
Loans. Incremental Term Loans may be made hereunder pursuant to an amendment (an
"Incremental Term Loan Amendment") to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrowers, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20.

                          SECTION 2.21  Market Disruption. Notwithstanding the
satisfaction of all conditions referred to in Article II and Article IV with
respect to any Credit Event to be effected in any Foreign Currency, if (i) there
shall occur on or prior to the date of such Credit Event any change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls which would in the reasonable opinion of the
Administrative Agent, the Issuing Bank (if such Credit Event is a Letter of
Credit) or the Required Lenders make it impracticable for the Eurocurrency
Borrowings or Letters of Credit comprising such Credit Event to be denominated
in the Agreed Currency specified by the applicable Borrower or (ii) an
Equivalent Amount of such currency is not readily calculable, then the
Administrative Agent shall forthwith give notice thereof to such Borrower, the
Lenders and, if such Credit Event is a Letter of Credit, the Issuing Bank, and
such Credit Events shall not be denominated in such Agreed Currency but shall,
except as otherwise set forth in Section 2.07, be made on the date of such
Credit Event in Dollars, (a) if such Credit Event is a Borrowing, in an
aggregate principal amount equal to the Dollar Amount of the aggregate principal
amount specified in the related request for a Credit Event or Interest Election
Request, as the case may be, as ABR Loans, unless such Borrower notifies the
Administrative Agent at least one Business Day before such date that (i) it
elects not to borrow on such date or (ii) it elects to borrow on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Loans would in the reasonable opinion of the Administrative Agent and the
Required Lenders be practicable and in an aggregate principal amount equal to
the Dollar Amount of the aggregate principal amount specified in the related
request for a Credit Event or Interest Election Request, as the case may be or
(b) if such Credit Event is a Letter of Credit, in a face amount equal to the
Dollar Amount of the face amount specified in the related request or application
for such Letter of Credit, unless such Borrower notifies the Administrative
Agent at least one (1) Business Day before such date that (i) it elects not to
request the issuance of such Letter of Credit on such date or (ii) it elects to
have such Letter of Credit issued on such date in a different Agreed Currency,
as the case may be, in which the denomination of such Letter of Credit would in
the reasonable opinion of the Issuing Bank, the Administrative Agent and the
Required Lenders be practicable and in face amount equal to the Dollar Amount of
the face amount specified in the related request or application for such Letter
of Credit, as the case may be.

                          SECTION 2.22  Judgment Currency. If for the purposes
of obtaining judgment in any court it is necessary to convert a sum due from any
Borrower hereunder in the currency expressed to be payable herein (the
"specified currency") into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the specified currency with such other
currency at the Administrative Agent’s main New York City office on the Business
Day preceding that on which final, non-appealable judgment is given. The
obligations of each Borrower in respect of any sum due to any Lender or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency. If the amount of the specified currency so purchased is less
than the sum originally due to such Lender or the Administrative Agent, as the
case may be, in the specified currency, each Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

                          SECTION 2.23  Designation of Foreign Subsidiary
Borrowers. The Company may at any time and from time to time designate any
Eligible Foreign Subsidiary as a Foreign Subsidiary Borrower by delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company and the satisfaction of the other conditions
precedent set forth in Section 4.03, and upon such delivery and satisfaction
such Subsidiary shall for all purposes of this Agreement be a Foreign Subsidiary
Borrower and a party to this Agreement until the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination with
respect to such Subsidiary, whereupon such Subsidiary shall cease to be a
Foreign Subsidiary Borrower and a party to this Agreement. Notwithstanding the
preceding sentence, no Borrowing Subsidiary Termination will become effective as
to any Foreign Subsidiary Borrower at a time when any principal of or interest
on any Loan to such Borrower shall be outstanding hereunder, provided that such
Borrowing Subsidiary Termination shall be effective to terminate the right of
such Foreign Subsidiary Borrower to make further Borrowings under this
Agreement. As soon as practicable upon receipt of a Borrowing Subsidiary
Agreement, the Administrative Agent shall furnish a copy thereof to each Lender.

                          SECTION 2.24  Senior Debt. The Company hereby
designates all Obligations now or hereinafter incurred or otherwise outstanding,
and agrees that the Obligations shall at all times constitute, senior
indebtedness and designated senior indebtedness, or terms of similar import,
which are entitled to the benefits of the subordination provisions of all
Subordinated Indebtedness.

ARTICLE III

Representations and Warranties

                          Each Borrower represents and warrants to the Lenders
that:

                          SECTION 3.01  Organization; Powers; Subsidiaries. Each
of the Company and its Subsidiaries is duly organized, validly existing and in
good standing (to the extent such concept is applicable in the relevant
jurisdiction) under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing (to the extent such concept is
applicable) in, every jurisdiction where such qualification is required.
Schedule 3.01 hereto (as supplemented from time to time) identifies each
Subsidiary, the jurisdiction of its incorporation or organization, as the case
may be, the percentage of issued and outstanding shares of each class of its
capital stock or other equity interests owned by the Company and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding. All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable and all such shares and other equity interests indicated on
Schedule 3.01 as owned by the Company or another Subsidiary are owned,
beneficially and of record, by the Company or any Subsidiary free and clear of
all Liens. Other than in connection with employee equity incentive plans, there
are no outstanding commitments or other obligations of any Subsidiary to issue,
and no options, warrants or other rights of any Person to acquire, any shares of
any class of capital stock or other equity interests of the Company or any
Subsidiary.

                          SECTION 3.02  Authorization; Enforceability. The
Transactions are within each Borrower’s corporate powers and have been duly
authorized by all necessary corporate and, if required, shareholder action. This
Agreement has been duly executed and delivered by the each Borrower party hereto
and constitutes a legal, valid and binding obligation of such Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. Each Borrowing Subsidiary
Agreement has been duly executed and delivered by the applicable Borrower party
thereto and constitutes a legal, valid and binding obligation of such Borrower,
enforceable against such Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

                          SECTION 3.03  Governmental Approvals; No Conflicts.
The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Company or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Company or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Company or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the Company
or any of its Subsidiaries.

                          SECTION 3.04  Financial Condition; No Material Adverse
Change. (a)  The Company has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended March 31, 2007 reported on by
BDO Seidman, LLP, independent public accountants, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended September 30, 2007,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

                          (b)  Since March 31, 2007, there has been no material
adverse change in the business, assets, operations or condition, financial or
otherwise, of the Company and its Subsidiaries, taken as a whole.

                          SECTION 3.05  Properties. (a)  Each of the Company and
its Subsidiaries has good title to, or valid leasehold interests in, all its
real and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

                          (b)  Each of the Company and its Subsidiaries owns, or
is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Company and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

                          SECTION 3.06  Litigation and Environmental Matters.
(a)  There are no actions, suits, proceedings or investigations by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Borrower, threatened against or affecting the Company or any of its Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
this Agreement or the Transactions. There are no labor controversies pending
against or, to the knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries (i) which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
(ii) that involve this Agreement or the Transactions.

                          (b)  Except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Company nor any of its Subsidiaries (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.

                          (c)  Neither the Company nor any Subsidiary is party
or subject to any law, regulation, rule or order, or any obligation under any
agreement or instrument, that has a Material Adverse Effect.

                          SECTION 3.07  Compliance with Laws and Agreements.
Each of the Company and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

                          SECTION 3.08  Investment Company Status. Neither the
Company nor any of its Subsidiaries is an "investment company" as defined in, or
subject to regulation under, the Investment Company Act of 1940.

                          SECTION 3.09  Taxes. Each of the Company and its
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

                          SECTION 3.10  ERISA. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.

                          SECTION 3.11  Disclosure. The Company has disclosed to
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other information
furnished by or on behalf of the Company or any Subsidiary to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

                          SECTION 3.12  Federal Reserve Regulations. No part of
the proceeds of any Loan have been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

                          SECTION 3.13  Liens. There are no Liens on any of the
real or personal properties of the Company or any Subsidiary except for Liens
permitted by Section 6.02.

                          SECTION 3.14  No Default. Each Borrower is in full
compliance with this Agreement and no Default or Event of Default has occurred
and is continuing.

                          SECTION 3.15  No Burdensome Restrictions. On the date
hereof, no Borrower is subject to any Burdensome Restrictions except Burdensome
Restrictions permitted under Section 6.08.

                          SECTION 3.16  Dutch Financial Supervision Act. To the
extent that any Dutch Borrower would qualify as a credit institution
(kredietinstelling) under the Dutch Financial Supervision Act, it is in
compliance therewith.

                          SECTION 3.17  United Kingdom Companies Act. There does
not exist any breach of Section 151 of the United Kingdom Companies Act 1985,
and each UK Borrower is in complete compliance with the provisions of Sections
151 to 158 of the United Kingdom Companies Act 1985.

ARTICLE IV

Conditions

                          SECTION 4.01  Effective Date. The obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

                          (a)  The Administrative Agent (or its counsel) shall
have received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

                          (b)  The Administrative Agent shall have received a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the Effective Date) of each of (i) Dornbush Schaeffer Strongin and
Venaglia, LLP, special U.S. counsel for the Company, substantially in the form
of Exhibit B-1, (ii) Arthur Cox, special Irish counsel for the initial Irish
Borrowers, substantially in the form of Exhibit B-2, (iii) Baker & McKenzie,
special Dutch counsel for the initial Dutch Borrower, substantially in the form
of Exhibit B-3 and (iv) Arthur Cox Northern Ireland, special UK counsel for the
initial UK Borrower, substantially in the form of Exhibit B-4, and, in each
case, covering such other matters relating to the Borrowers, the Loan Documents
or the Transactions as the Administrative Agent shall reasonably request. The
Company hereby requests such counsels to deliver such opinions.

                          (c)  The Lenders shall have received (i) audited
consolidated financial statements of the Company for the two most recent fiscal
years ended prior to the Effective Date as to which such financial statements
are available, (ii) unaudited interim consolidated financial statements of the
Company for each quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are publicly available and (iii) financial
statement projections through and including the Company’s 2012 fiscal year,
together with such information as the Administrative Agent and the Lenders shall
reasonably request (including, without limitation, a detailed description of the
assumptions used in preparing such projections).

                          (d)  The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the initial Borrowers, the authorization of the Transactions and any other legal
matters relating to such Borrowers, the Loan Documents or the Transactions, all
in form and substance satisfactory to the Administrative Agent and its counsel
and as further described in the list of closing documents attached as Exhibit E.

                          (e)  The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Company, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

                          (f)  The Administrative Agent shall have received
evidence reasonably satisfactory to it that all governmental and third party
approvals necessary or, in the discretion of the Administrative Agent, advisable
in connection with the Transactions and the continuing operations of the Company
and its Subsidiaries have been obtained and are in full force and effect.

                          (g)  The Administrative Agent shall have received all
fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Company hereunder.

                          (h)  The Administrative Agent shall have received from
the initial Dutch Borrower a confirmation by an authorized signatory of such
Dutch Borrower that there is no works council or works council with jurisdiction
over the transactions as envisaged by any Loan Document, or, if a works council
is established, a confirmation that all consultation obligations in respect of
such works council have been complied with and that positive unconditional
advice has been obtained, attaching a copy of such advice and a copy of the
request for such advice.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

                          SECTION 4.02  Each Credit Event. The obligation of
each Lender to make a Loan on the occasion of any Borrowing, and of the Issuing
Bank to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

                          (a)  The representations and warranties of the
Borrowers set forth in this Agreement shall be true and correct on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable.

                          (b)  At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

                          (c)  No law or regulation shall prohibit, and no
order, judgment or decree of any Governmental Authority shall enjoin, prohibit
or restrain, any Lender from making the requested Loan or the Issuing Bank or
any Lender from issuing, renewing, extending or increasing the face amount of or
participating in the Letter of Credit requested to be issued, renewed, extended
or increased.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

                          SECTION 4.03  Designation of a Foreign Subsidiary
Borrower. The designation of a Foreign Subsidiary Borrower pursuant to Section
2.23 is subject to the condition precedent that the Company or such proposed
Foreign Subsidiary Borrower shall have furnished or caused to be furnished to
the Administrative Agent:

                          (a)  Copies, certified by the Secretary or Assistant
Secretary of such Subsidiary, of its Board of Directors’ resolutions (and
resolutions of other bodies, if any are deemed necessary by counsel for the
Administrative Agent) approving the Borrowing Subsidiary Agreement and any other
Loan Documents to which such Subsidiary is becoming a party;

                          (b)  An incumbency certificate, executed by the
Secretary or Assistant Secretary of such Subsidiary, which shall identify by
name and title and bear the signature of the officers of such Subsidiary
authorized to request Borrowings hereunder and sign the Borrowing Subsidiary
Agreement and the other Loan Documents to which such Subsidiary is becoming a
party, upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Company or such
Subsidiary;

                          (c)  Opinions of counsel to such Subsidiary, in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel, with respect to the laws of its jurisdiction of organization and such
other matters as are reasonably requested by counsel to the Administrative Agent
and addressed to the Administrative Agent and the Lenders.

                          (d)  Any promissory notes requested by any Lender, and
any other instruments and documents reasonably requested by the Administrative
Agent.

ARTICLE V

Affirmative Covenants

                          Until the Commitments have expired or been terminated
and the principal of and interest on each Loan and all fees payable hereunder
shall have been paid in full and all Letters of Credit shall have expired or
terminated and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that:

                          SECTION 5.01  Financial Statements and Other
Information. The Company will furnish to the Administrative Agent and each
Lender:

                          (a)  within ninety (90) days after the end of each
fiscal year of the Company, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by BDO Seidman, LLP or other
independent public accountants of recognized national standing (without a "going
concern" or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

                          (b)  within forty-five (45) days after the end of each
of the first three fiscal quarters of each fiscal year of the Company, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

                          (c)  concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Company (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.10 and (iii)
stating whether any change in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in Section 3.04
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate;

                          (d)  concurrently with any delivery of financial
statements under clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default (which certificate may be limited to the extent required by accounting
rules or guidelines);

                          (e)  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Company or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;
and

                          (f)  promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Company or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the U.S. Securities and Exchange Commission’s Electronic
Data Gathering and Retrieval System; provided that the Company shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
filing of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the compliance certificates required by
clause (c) of this Section 5.01 to the Administrative Agent.

                          SECTION 5.02  Notices of Material Events. The Company
will furnish to the Administrative Agent and each Lender prompt written notice
of the following:

                          (a)  the occurrence of any Default;

                          (b)  the filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting the Company or any Affiliate thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;

                          (c)  the occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect; and

                          (d)  any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

                          SECTION 5.03  Existence; Conduct of Business. The
Company will, and will cause each of its Subsidiaries to, do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.

                          SECTION 5.04  Payment of Obligations. The Company
will, and will cause each of its Subsidiaries to, pay its obligations, including
Tax liabilities, that, if not paid, could result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

                          SECTION 5.05  Maintenance of Properties; Insurance.
The Company will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

                          SECTION 5.06  Books and Records; Inspection Rights.
The Company will, and will cause each of its Subsidiaries to, keep proper books
of record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. The
Company will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

                          SECTION 5.07  Compliance with Laws and Material
Contractual Obligations. The Company will, and will cause each of its
Subsidiaries to, (i) comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including without
limitation Environmental Laws) and (ii) perform in all material respects its
obligations under material agreements to which it is a party, in each case
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

                          SECTION 5.08  Use of Proceeds. The proceeds of the
Loans will be used only to repay certain existing Indebtedness, finance the
working capital needs, and for general corporate purposes (including, without
limitation, product and other acquisitions), of the Company and its Subsidiaries
in the ordinary course of business. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.

                          SECTION 5.09  United Kingdom Companies Act. Each UK
Borrower shall comply in all respects with Sections 151 to 158 of the United
Kingdom Companies Act 1985, including in relation to the payment of amounts due
under this Agreement.

ARTICLE VI

Negative Covenants

                          Until the Commitments have expired or terminated and
the principal of and interest on each Loan and all fees payable hereunder have
been paid in full and all Letters of Credit have expired or terminated and all
LC Disbursements shall have been reimbursed, the Company covenants and agrees
with the Lenders that:

                          SECTION 6.01  Subsidiary Indebtedness. The Company
will not permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

                          (a)  the Obligations and any other Indebtedness
created under the Loan Documents;

                          (b)  Indebtedness existing on the date hereof and set
forth in Schedule 6.01 and extensions, renewals and replacements of any such
Indebtedness with Indebtedness of a similar type that does not increase the
outstanding principal amount thereof;

                          (c)  Indebtedness of any Subsidiary to the Company or
any other Subsidiary;

                          (d)  Guarantees by any Subsidiary of Indebtedness of
the Company or any other Subsidiary;

                          (e)  Indebtedness incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within ninety (90)
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $100,000,000 at any time outstanding;

                          (f)  Indebtedness of any Subsidiary as an account
party in respect of trade letters of credit; and

                          (g)  other Indebtedness in an aggregate principal
amount not exceeding $75,000,000 at any time outstanding.

                          SECTION 6.02  Liens. The Company will not, and will
not permit any Subsidiary to, create, incur, assume or permit to exist any Lien
on any property or asset now owned or hereafter acquired by it, or assign or
sell any income or revenues (including accounts receivable but excluding income
or revenues in respect of licenses being disposed) or rights in respect of any
thereof, except:

                          (a)  Permitted Encumbrances;

                          (b)  any Lien on any property or asset of the Company
or any Subsidiary existing on the date hereof and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
the Company or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

                          (c)  any Lien existing on any property or asset prior
to the acquisition thereof by the Company or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Company or any Subsidiary and (iii)
such Lien shall secure only those obligations which it secures on the date of
such acquisition or the date such Person becomes a Subsidiary, as the case may
be, and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

                          (d)  Liens on fixed or capital assets acquired,
constructed or improved by the Company or any Subsidiary; provided that (i) such
security interests secure Indebtedness permitted by clause (e) of Section 6.01,
(ii) such security interests and the Indebtedness secured thereby are incurred
prior to or within ninety (90) days after such acquisition or the completion of
such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of the Company or any Subsidiary;

                          (e)  other Liens on assets of the Company and its
Subsidiaries not otherwise permitted above so long as the aggregate principal
amount of the Indebtedness subject to such Liens does not at any time exceed
$75,000,000.

                          SECTION 6.03  Fundamental Changes.  (a)  The Company
will not, and will not permit any Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of its assets, (including
pursuant to a Sale and Leaseback Transaction), or all or substantially all of
the Equity Interests of any of its Subsidiaries (in each case, whether now owned
or hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing:

(i)  any Person may merge into the Company in a transaction in which the Company
is the surviving corporation;

(ii)  any Subsidiary may merge into a Borrower in a transaction in which the
surviving entity is such Borrower (provided that any such merger involving the
Company must result in the Company as the surviving entity) and any Subsidiary
which is not a Borrower may merge into another Subsidiary which is not a
Borrower;

(iii)  any Person may merge into a Subsidiary that is not a Borrower, and any
Subsidiary that is not a Borrower may merge into any Person (provided that, in
each case, any such merger must result in the surviving entity being a
Subsidiary);

(iv)  any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to the Company or another Subsidiary;

(v)  the Company and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business consistent with past
practice, and (C) enter into licenses of technology or intellectual property in
the ordinary course of business; and

(vi)  any Subsidiary may liquidate or dissolve or be disposed of if the Company
determines in good faith that such liquidation, dissolution or disposition is in
the best interests of the Company and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 6.04.

                          (b)  The Company will not, and will not permit any of
its Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Company and its Subsidiaries on the date
of execution of this Agreement and businesses reasonably related thereto.

                          (c)  The Company will not, nor will it permit any of
its Subsidiaries to, change its fiscal year from the basis in effect on the
Effective Date.

                          SECTION 6.04  Investments, Loans, Advances, Guarantees
and Acquisitions. The Company will not, and will not permit any of its
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly owned Subsidiary prior to such merger) any
capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any Person or any assets of any other Person constituting a business unit,
except:

                          (a)  Permitted Investments;

                          (b)  Permitted Acquisitions;

                          (c)  investments by the Company existing on the date
hereof in the capital stock of its Subsidiaries;

                          (d)  investments, loans or advances made by the
Company in or to any Subsidiary and made by any Subsidiary to the Company.

                          (e)  Guarantees constituting Indebtedness permitted by
Section 6.01; and

                          (f)  any other investment, loan or advance (other than
acquisitions) so long as the aggregate amount of all such investments, loans and
advances does not exceed $100,000,000 during the term of this Agreement.

                          SECTION 6.05  Swap Agreements. The Company will not,
and will not permit any of its Subsidiaries to, enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which the
Company or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Company or any of its Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Company or any Subsidiary.

                          SECTION 6.06  Transactions with Affiliates. The
Company will not, and will not permit any of its Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the Company
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Company and its
Subsidiaries not involving any other Affiliate and (c) any Restricted Payment
permitted by Section 6.07.

                          SECTION 6.07  Restricted Payments. The Company will
not, and will not permit any of its Subsidiaries to, declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payment, except (a) the
Company may declare and pay dividends with respect to its Equity Interests
payable solely in additional shares of its common stock, (b) Subsidiaries may
declare and pay dividends ratably with respect to their Equity Interests, (c)
the Company may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
Company and its Subsidiaries and (d) the Company and its Subsidiaries may make
any other Restricted Payment so long as no Default or Event of Default has
occurred and is continuing prior to making such Restricted Payment or would
arise after giving effect (including pro forma effect) thereto.

                          SECTION 6.08  Restrictive Agreements. The Company will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Company or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to holders of its Equity Interests or to
make or repay loans or advances to the Company or any other Subsidiary or to
Guarantee Indebtedness of the Company or any other Subsidiary; provided that (i)
the foregoing shall not apply to restrictions and conditions imposed by law or
by any Loan Document, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iii) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (iv) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.

                          SECTION 6.09  Subordinated Indebtedness and Amendments
to Subordinated Indebtedness Documents. The Company will not, and will not
permit any Subsidiary to, directly or indirectly voluntarily prepay, defease or
in substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents. Furthermore, the Company will
not, and will not permit any Subsidiary to, amend the Subordinated Indebtedness
Documents or any document, agreement or instrument evidencing any Indebtedness
incurred pursuant to the Subordinated Indebtedness Documents (or any
replacements, substitutions, extensions or renewals thereof) or pursuant to
which such Indebtedness is issued where such amendment, modification or
supplement provides for the following or which has any of the following effects:

                          (a)  increases the overall principal amount of any
such Indebtedness or increases the amount of any single scheduled installment of
principal or interest;

                          (b)  shortens or accelerates the date upon which any
installment of principal or interest becomes due or adds any additional
mandatory redemption provisions;

                          (c)  shortens the final maturity date of such
Indebtedness or otherwise accelerates the amortization schedule with respect to
such Indebtedness;

                          (d)  increases the rate of interest accruing on such
Indebtedness;

                          (e)  provides for the payment of additional fees or
increases existing fees;

                          (f)  amends or modifies any financial or negative
covenant (or covenant which prohibits or restricts the Company or any Subsidiary
from taking certain actions) in a manner which is more onerous or more
restrictive in any material respect to the Company or such Subsidiary or which
is otherwise materially adverse to the Company, any Subsidiary and/or the
Lenders or, in the case of any such covenant, which places material additional
restrictions on the Company or such Subsidiary or which requires the Company or
such Subsidiary to comply with more restrictive financial ratios or which
requires the Company to better its financial performance, in each case from that
set forth in the existing applicable covenants in the Subordinated Indebtedness
Documents or the applicable covenants in this Agreement; or

                          (g)  amends, modifies or adds any affirmative covenant
in a manner which (i) when taken as a whole, is materially adverse to the
Company, any Subsidiary and/or the Lenders or (ii) is more onerous than the
existing applicable covenant in the Subordinated Indebtedness Documents or the
applicable covenant in this Agreement.

                          SECTION 6.10  Financial Covenants.

                          (a)   Maximum Leverage Ratio. The Company will not
permit the ratio (the "Leverage Ratio"), determined as of the end of each of its
fiscal quarters ending on and after September 30, 2007, of (i) Consolidated
Total Indebtedness to (ii) Consolidated EBITDA for the period of four (4)
consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Company and its Subsidiaries on a consolidated basis, to be
greater than 3.00 to 1.00.

                          (b)   Minimum Interest Coverage Ratio. The Company
will not permit the ratio (the "Interest Coverage Ratio"), determined as of the
end of each of its fiscal quarters ending on and after September 30, 2007, of
(i) Consolidated EBITDA to (ii) Consolidated Interest Expense, in each case for
the period of four (4) consecutive fiscal quarters ending with the end of such
fiscal quarter, all calculated for the Company and its Subsidiaries on a
consolidated basis, to be less than 3.00 to 1.00.

ARTICLE VII

Events of Default

                          If any of the following events ("Events of Default")
shall occur:

                          (a)  any Borrower shall fail to pay any principal of
any Loan or any reimbursement obligation in respect of any LC Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

                          (b)  any Borrower shall fail to pay any interest on
any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

                          (c)  any representation or warranty made or deemed
made by or on behalf of any Borrower or any Subsidiary in or in connection with
this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

                          (d)  (i) the Company shall fail to observe or perform
any covenant, condition or agreement contained in Section 5.02, 5.03 (with
respect to any Borrower’s existence) or 5.08, in Article VI or in Article X or
(ii) any Loan Document shall for any reason not be or shall cease to be in full
force and effect or is declared to be null and void, or the Company or any
Subsidiary takes any action for the purpose of terminating, repudiating or
rescinding any Loan Document or any of its obligations thereunder;

                          (e)  any Borrower shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of thirty (30) days
after notice thereof from the Administrative Agent to the Company (which notice
will be given at the request of any Lender);

                          (f)  the Company or any Subsidiary shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable;

                          (g)  any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

                          (h)  an involuntary proceeding shall be commenced or
an involuntary petition shall be filed seeking (i) liquidation, reorganization
or other relief in respect of the Company or any Subsidiary or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or can no longer be dismissed
(kracht van gewijsde) or an order or decree approving or ordering any of the
foregoing shall be entered;

                          (i)  the Company or any Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors or (vi) take any action
for the purpose of effecting any of the foregoing;

                          (j)  the Company or any Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

                          (k)  one or more judgments for the payment of money in
an aggregate amount in excess of $50,000,000 or its equivalent in a foreign
currency shall be rendered against the Company, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Company or any Subsidiary to enforce any such
judgment;

                          (l)  an ERISA Event shall have occurred that, in the
opinion of the Required Lenders, when taken together with all other ERISA Events
that have occurred, could reasonably be expected to result in a Material Adverse
Effect;

                          (m)  a Change in Control shall occur;

                          (n)  the occurrence of any "default", as defined in
any Loan Document (other than this Agreement) or the breach of any of the terms
or provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided; or

                          (o)  any material provision of any Loan Document for
any reason ceases to be valid, binding and enforceable in accordance with its
terms (or the Company or any Subsidiary shall challenge the enforceability of
any Loan Document or shall assert in writing, or engage in any action or
inaction based on any such assertion, that any provision of any of the Loan
Documents has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms);

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of the Borrowers accrued hereunder and under the
other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.

ARTICLE VIII

The Administrative Agent

                          Each of the Lenders and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

                          The bank serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent,
and such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Company or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

                          The Administrative Agent shall not have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that the Administrative Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

                          The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

                          The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

                          Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Company. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Company, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

                          Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

                          None of the Lenders, if any, identified in this
Agreement as a Co-Syndication Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Co-Syndication Agent as it
makes with respect to the Administrative Agent in the preceding paragraph.

ARTICLE IX

Miscellaneous

                          SECTION 9.01  Notices. (a)  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and subject to paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

(i)  if to any Borrower, to it c/o Forest Laboratories, Inc., 909 Third Avenue,
New York, New York 10022, Attention of Francis I. Perier, Jr., Senior Vice
President – Finance, Chief Financial Officer (Telecopy No. (212) 224-6740;
Telephone No. (212) 224-6611;

(ii)  if to the Administrative Agent, (A) in the case of Borrowings by the
Company denominated in Dollars, JPMorgan Chase Bank, N.A., 10 S. Dearborn
Street, 7th Floor, Chicago, Illinois 60603, Attention of Marlene Zanoria
(Telecopy No. (312) 385-7096) and (B) in the case of Borrowings by any Foreign
Subsidiary Borrower or Borrowings denominated in Foreign Currencies, J.P. Morgan
Europe Limited, 125 London Wall, London EC2Y 5AJ, Attention of Maxine Graves
(Telecopy No. 44 207 777 2360), and in each case with a copy to JPMorgan Chase
Bank, N.A., 277 Park Avenue, 14th Floor, New York, New York 10017, Attention of
Susan Atha (Telecopy No. (646) 534-3078);

(iii)  if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 S.
Dearborn Street, 7th Floor, Chicago, Illinois 60603, Attention of Marlene
Zanoria (Telecopy No. (312) 385-7096);

(iv)  if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 S.
Dearborn Street, 7th Floor, Chicago, Illinois 60603, Attention of Marlene
Zanoria (Telecopy No. (312) 385-7096); and

(v)  if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

                          (b)  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

                          (c)  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

                          SECTION 9.02  Waivers; Amendments. (a)  No failure or
delay by the Administrative Agent, the Issuing Bank or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

                          (b)  Except as provided in Section 2.20 with respect
to an Incremental Term Loan Amendment, neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
by the Borrowers and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby, (iii) postpone the scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section or the definition of "Required
Lenders" or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, solely with the consent of the parties
prescribed by Section 2.20 to be parties to an Incremental Term Loan Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date) or (vi) release the Company or any of the
Borrowers from their obligations under Article X, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be.

                          (c)  Notwithstanding the foregoing, this Agreement and
any other Loan Document may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and each
Borrower to each relevant Loan Document (x) to add Incremental Term Loans to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Loans and the accrued interest and fees in respect thereof
and (y) to include appropriately the Lenders holding such Incremental Term Loans
in any determination of the Required Lenders and Lenders.

                          SECTION 9.03  Expenses; Indemnity; Damage Waiver. (a)
The Company shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of one primary counsel and one local counsel in each
applicable jurisdiction for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender
(including the reasonable fees, charges and disbursements of one primary counsel
and one additional local counsel in each applicable jurisdiction for the
Administrative Agent and the Issuing Bank and one additional counsel for all the
Lenders (other than the Administrative Agent) and additional counsel in light of
actual or potential conflicts of interest or the availability of different
claims of defenses) in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. All such expenses shall be paid promptly (and in any event not later
than 30 days) after the presentation to the Company of invoices reasonably
detailing the expenses for which payment is being sought.

                          (b)  The Company shall indemnify the Administrative
Agent, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an "Indemnitee") against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

                          (c)  To the extent that the Company fails to pay any
amount required to be paid by it to the Administrative Agent, the Issuing Bank
or the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (it being understood that the Company’s
failure to pay any such amount shall not relieve the Company of any default in
the payment thereof); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, the Issuing Bank or
the Swingline Lender in its capacity as such.

                          (d)  To the extent permitted by applicable law, no
Borrower shall assert, and each Borrower hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

                          (e)  All amounts due under this Section shall be
payable not later than thirty (30) days after written demand therefor.

                          SECTION 9.04  Successors and Assigns.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
except that (i) no Borrower may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of each Lender (and
any attempted assignment or transfer by any Borrower without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b)  (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

   

(A) the Company, provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

   

(B) the Administrative Agent; and

   

(C) the Issuing Bank.

 

    (ii)  Assignments shall be subject to the following additional conditions:

   

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;

   

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

   

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

   

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

   

(E) except in the case of an assignment to an existing Lender, the amount of any
assignment with respect to a Borrowing to any Dutch Borrower shall always be at
least €50,000 (or its equivalent in another Agreed Currency).

                          For the purposes of this Section 9.04(b), the term
"Approved Fund" has the following meaning:

                           "Approved Fund" means any Person (other than a
natural person) that is engaged in making, purchasing, holding or investing in
bank loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, the Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)  (i)  Any Lender may, without the consent of the Company, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a "Participant") in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.

 

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 2.17(e) as though
it were a Lender.

                          (d)  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest with the
exception of paragraph (b)(ii) under clause (E) of this Section; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

                          SECTION 9.05  Survival. All covenants, agreements,
representations and warranties made by the Borrowers in the Loan Documents and
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

                          SECTION 9.06  Counterparts; Integration;
Effectiveness. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

                          SECTION 9.07  Severability. Any provision of any Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

                          SECTION 9.08  Right of Setoff. If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final and in whatever currency denominated) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of any Borrower against any of and
all the obligations of such Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under the Loan Documents and although such obligations may
be unmatured. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

                          SECTION 9.09  Governing Law; Jurisdiction; Consent to
Service of Process. (a)  This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

                          (b)  Each Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Borrower or its properties in the courts
of any jurisdiction.

                          (c)  Each Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

                          (d)  Each party to this Agreement irrevocably consents
to service of process in the manner provided for notices in Section 9.01. Each
Foreign Subsidiary Borrower irrevocably designates and appoints the Company, as
its authorized agent, to accept and acknowledge on its behalf, service of any
and all process which may be served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City. The Company hereby represents, warrants and confirms
that the Company has agreed to accept such appointment. Said designation and
appointment shall be irrevocable by each such Foreign Subsidiary Borrower until
all Loans, all reimbursement obligations, interest thereon and all other amounts
payable by such Foreign Subsidiary Borrower hereunder and under the other Loan
Documents shall have been paid in full in accordance with the provisions hereof
and thereof and such Foreign Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.23. Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 9.09(d); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) such Foreign Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Foreign Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company). Each Foreign
Subsidiary Borrower irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
such Foreign Subsidiary Borrower in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to such Foreign Subsidiary Borrower.
To the extent any Foreign Subsidiary Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether from
service or notice, attachment prior to judgment, attachment in aid of execution
of a judgment, execution or otherwise), each Foreign Subsidiary Borrower hereby
irrevocably waives such immunity in respect of its obligations under the Loan
Documents. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

                          SECTION 9.10  WAIVER OF JURY TRIAL. EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

                          SECTION 9.11  Headings. Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

                          SECTION 9.12  Confidentiality. Each of the
Administrative Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors in
connection with the credit facility hereunder (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement (provided that, so
long as no Event of Default has occurred and is continuing, such prospective
assignee is approved by the Company) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of the Company or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Company or any of its Subsidiaries. For the
purposes of this Section, "Information" means all information received from the
Company relating to the Company or its business, other than any such information
that is available to the Administrative Agent, the Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by the Company; provided that, in
the case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

                          SECTION 9.13  USA PATRIOT Act. Each Lender that is
subject to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the "Act") hereby notifies each Borrower
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies such Borrower, which information includes
the name and address of such Borrower and other information that will allow such
Lender to identify such Borrower in accordance with the Act.

ARTICLE X

Cross-Guarantee

                          In order to induce the Lenders to extend credit to the
other Borrowers hereunder, but subject to the last sentence of this Article X,
each Borrower hereby irrevocably and unconditionally guarantees, as a primary
obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers. Each Borrower further agrees that the due
and punctual payment of such Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or renewal
of any such Obligation.

                          Each Borrower waives presentment to, demand of payment
from and protest to any Borrower of any of the Obligations, and also waives
notice of acceptance of its obligations and notice of protest for nonpayment.
The obligations of each Borrower hereunder shall not be affected by (a) the
failure of the Administrative Agent, the Issuing Bank or any Lender to assert
any claim or demand or to enforce any right or remedy against any Borrower under
the provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement, or any other Loan Document or agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Obligations; (e) the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of any
Borrower or any other guarantor of any of the Obligations; (g) the
enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any Borrower or
any other guarantor of any of the Obligations, for any reason related to this
Agreement, any Swap Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Obligations,
of any of the Obligations or otherwise affecting any term of any of the
Obligations; or (h) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of such Borrower or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of such Borrower to subrogation.

                          Each Borrower further agrees that its agreement
hereunder constitutes a guarantee of payment when due (whether or not any
bankruptcy or similar proceeding shall have stayed the accrual or collection of
any of the Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by the
Administrative Agent, the Issuing Bank or any Lender to any balance of any
deposit account or credit on the books of the Administrative Agent, the Issuing
Bank or any Lender in favor of any Borrower or any other Person.

                          The obligations of each Borrower hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations or otherwise.

                          Each Borrower further agrees that its obligations
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Administrative Agent, the Issuing Bank or any
Lender upon the bankruptcy or reorganization of any Borrower or otherwise.

                          In furtherance of the foregoing and not in limitation
of any other right which the Administrative Agent, the Issuing Bank or any
Lender may have at law or in equity against any Borrower by virtue hereof, upon
the failure of any other Borrower to pay any Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Borrower hereby promises to and will, upon receipt
of written demand by the Administrative Agent, the Issuing Bank or any Lender,
forthwith pay, or cause to be paid, to the Administrative Agent, the Issuing
Bank or any Lender in cash an amount equal to the unpaid principal amount of
such Obligations then due, together with accrued and unpaid interest thereon.
Each Borrower further agrees that if payment in respect of any Obligation shall
be due in a currency other than Dollars and/or at a place of payment other than
New York, Chicago or any other Eurocurrency Payment Office and if, by reason of
any Change in Law, disruption of currency or foreign exchange markets, war or
civil disturbance or other event, payment of such Obligation in such currency or
at such place of payment shall be impossible or, in the reasonable judgment of
the Administrative Agent, the Issuing Bank or any Lender, disadvantageous to the
Administrative Agent, the Issuing Bank or any Lender in any material respect,
then, at the election of the Administrative Agent, such Borrower shall make
payment of such Obligation in Dollars (based upon the applicable Equivalent
Amount in effect on the date of payment) and/or in New York, Chicago or such
other Eurocurrency Payment Office as is designated by the Administrative Agent
and, as a separate and independent obligation, shall indemnify the
Administrative Agent, the Issuing Bank and any Lender against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

                          Upon payment by any Borrower of any sums as provided
above, all rights of such Borrower against any Borrower arising as a result
thereof by way of right of subrogation or otherwise shall in all respects be
subordinated and junior in right of payment to the prior indefeasible payment in
full in cash of all the Obligations owed by such Borrower to the Administrative
Agent, the Issuing Bank and the Lenders.

                          Nothing shall discharge or satisfy the liability of
any Borrower hereunder except the full performance and payment of the
Obligations.

                          Notwithstanding anything contained in this Article X
to the contrary, no Foreign Subsidiary Borrower which is and remains an Affected
Foreign Subsidiary shall be liable hereunder for any of the Loans made to, or
any other Obligation incurred solely by or on behalf of, the Company.

[Signature Pages Follow]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FOREST LABORATORIES, INC.,
as the Company

     

By:    /s/ Francis Perier, Jr.                         

 

Name:    Francis Perier, Jr.

 

Title:      Senior Vice President – Finance and

 

               Chief Financial Officer

 

 

 

 

Present when the Common Seal of
FOREST LABORATORIES HOLDINGS LIMITED,
as an Irish Borrower, was affixed hereto

     

By:    /s/ Francis Perier, Jr.                         

 

Name:    Francis Perier, Jr.

 

Title:      Director

     

By:    /s/ Robert Westreich                           

 

Name:    Robert Westreich

 

Title:      Assistant Secretary

 

 

 

 

Present when the Common Seal of
FOREST LABORATORIES IRELAND LIMITED,
as an Irish Borrower, was affixed hereto

     

By:    /s/ Raymond Stafford                       

 

Name:    Raymond Stafford

 

Title:      Director

     

By:    /s/ Diarmuid Burke                           

 

Name:    Diarmuid Burke

 

Title:      Director

 

 

 

 

FOREST FINANCE B.V.,
as a Dutch Borrower

     

By:    /s/ Frank M. Lhoëst                          

 

Name:    Frank M. Lhoëst

 

Title:      Managing director A

     

By:    /s/ Diarmuid Burke                           

 

Name:    Diarmuid Burke

 

Title:      Managing director B

 

 

 

 

Executed and delivered as a Deed on behalf of
FOREST LABORATORIES UK LIMITED,
as a UK Borrower

     

By:    /s/ Raymond Stafford                       

 

Name:    Raymond Stafford

 

Title:      Director

     

By:    /s/ Diarmuid Burke                           

 

Name:    Diarmuid Burke

 

Title:      Director

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as Swingline Lender, as Issuing
Bank and as Administrative Agent

     

By:    /s/ Susan H. Atha                             

 

Name:    Susan H. Atha

 

Title:      Vice President

 

 

 

 

BANK OF AMERICA, N.A.,
individually as a Lender and as a Co-Syndication Agent

     

By:    /s/ Jill J. Hogan                               

 

Name:    Jill J. Hogan

 

Title:      Vice President

 

 

 

 

CREDIT SUISSE, Cayman Islands Branch,
individually as a Lender and as a Co-Syndication Agent

     

By:    /s/ Karim Blasetti                             

 

Name:    Karim Blasetti

 

Title:      Vice President

     

By:    /s/ Laurence Lapeyre                         

 

Name:    Laurence Lapeyre

 

Title:      Associate

 

 

 

 

FIFTH THIRD BANK,
individually as a Lender and as a Co-Syndication Agent

     

By:    /s/ Jeffrey A. Thieman                      

 

Name:    Jeffrey A. Thieman

 

Title:      Vice President

 

 

 

 

THE GOVERNOR AND COMPANY OF THE BANK
OF IRELAND,
individually as a Lender and as a Co-Syndication Agent

     

By:    /s/ Stephen Mitchell                           

 

Name:    Stephen Mitchell

 

Title:      Associate

     

By:    /s/ Edmund Magee                            

 

Name:    Edmund Magee

 

Title:      Director

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,
as a Lender

     

By:    /s/ Christopher T. Kordes                 

 

Name:    Christopher T. Kordes

 

Title:      Senior Vice President

 

 

 

 

MORGAN STANLEY BANK,
as a Lender

     

By:    /s/ Daniel Twenge                            

 

Name:    Daniel Twenge

 

Title:      Authorized Signatory

 

 

 

 

MERRILL LYNCH BANK USA,
as a Lender

     

By:    /s/ Louis Alder                                 

 

Name:    Louis Alder

 

Title:      Director

 

 

 

 

ALLIED IRISH BANKS, p.l.c.,
individually as a Lender and as a Co-Syndication Agent

     

By:    /s/ Ray Alcock                                 

 

Name:    Ray Alcock

 

Title:      Manager

     

By:    /s/ Ian Campion                               

 

Name:    Ian Campion

 

Title:      Manager

 

 

 

SCHEDULE 2.02

MANDATORY COST


1.

 

The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

2.

 

On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
"Associated Costs Rate") for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

3.

 

The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

4.

 

The Associated Costs Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

(a)

 

in relation to a Loan in Pounds Sterling:

AB + C(B – D) + E x 0.01
---------------------------------- per cent. per annum
         100 – (A + C)

 

(b)

 

in relation to a Loan in any currency other than Pounds Sterling:

E x 0.01
---------- per cent. per annum.
   300

 

Where:

   

A

 

is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 

B

 

is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.

 

C

 

is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 

D

 

is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

E

 

is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5.

 

For the purposes of this Schedule:

 

(a)

 

"Eligible Liabilities" and "Special Deposits" have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 

(b)

 

"Facility Office" means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

(c)

 

"Fees Rules" means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 

(d)

 

"Fee Tariffs" means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

(e)

 

"Participating Member State" means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

(f)

 

"Reference Banks" means, in relation to Mandatory Cost, the principal London
offices of JPMorgan Chase Bank, N.A.

 

(g)

 

"Tariff Base" has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

(h)

 

"Unpaid Sum" means any sum due and payable but unpaid by any Borrower under the
Loan Documents.

6.

 

In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

7.

 

If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

8.

 

Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

(a)

 

the jurisdiction of its Facility Office; and

 

(b)

 

any other information that the Administrative Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

9.

 

The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

10.

 

The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

11.

 

The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Associated Costs
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12.

 

Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

13.

 

The Administrative Agent may from time to time, after consultation with the
Company and the relevant Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule 2.02 in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.